t c memo united_states tax_court andantech l l c wells fargo equipment finance inc f k a norwest equipment finance inc tax_matters_partner and wells fargo company f k a norwest corporation a partner other than the tax_matters_partner et al ’ petitioners v commissioner of internal revenue respondent docket nos filed date on date a a limited_liability wyoming company composed of two belgian citizens bp and fbe purchased a portfolio of ibm mainframe computers the equipment from ccc for dollar_figure which was paid dollar_figure in cash which a borrowed from ubs a swiss bank and dollar_figure by a’s notes to c at the time of sale the equipment was under existing leases to end users and subject_to existing liens the equipment was sold to a subject_to the existing leases and liens simultaneously with its purchase of the equipment a leased the equipment back to c t cases of the following petitioners are consolidated herewith andantech l l c equipment investors co inc a partner other than the tax_matters_partner docket nos and -- - on date a sold a portion of the rents due from c to nationsbank for dollar_figure the sale of the rents caused a portion dollar_figure of a’s note to c to accelerate and the proceeds a received from the sale were paid to c on date fbe entered into an agreement with eici pursuant to which fbe assigned his 2-percent interest in a to eici on date bp entered into an agreement with rdl a subsidiary of nefi pursuant to which bp exchanged his 98-percent interest in a for big_number shares of preferred_stock in rdl and nefi agreed to contribute dollar_figure in cash to rdl in exchange for shares of rdl common_stock bp’s transfer of his 98-percent interest in a caused an acceleration of a’s note to ubs as a result rdl and bici contributed dollar_figure and dollar_figure respectively to the capital of a a used these amounts totaling dollar_figure to pay the principal and interest due under its note to ubs on its federal_income_tax return for the short_period from sept to date the short_period a reported net_income of dollar_figure that was allocated to bp fpe and eici on its federal_income_tax return for the short_period from dec to date the short_period a reported a dollar_figure loss consisting of depreciation_deductions and interest_expense a reported a dollar_figure loss for also consisting of depreciation_deductions and interest_expense respondent determined that the sale-leaseback transaction described above was a prearranged transaction that lacked business_purpose as well as economic_substance consequently in fpaas issued to a respondent determined that the losses claimed by a dollar_figure for the short_period and dollar_figure for should be disallowed additionally respondent determined that a should have reported dollar_figure of income for the short_period held a is disregarded because bp and fpe did not intend to join together for the purpose of carrying ona business as partners or sharing in the profits and losses from an equipment_leasing activity held further alternatively participation of bp fbe and eici in the sale-leaseback transaction described above is disregarded under the step_transaction_doctrine held further the sale-leaseback transaction described above lacked a valid business_purpose as well as economic_substance and thus is not to be respected for federal tax purposes consequently a is not required to include the sale of the rents dollar_figure as income for the short_period a is not entitled to deduct dollar_figure as expenses from other rental activities for the short_period and a is not entitled to deduct dollar_figure of similar expenses for mark alan hager walter a pickhardt john r kalligher william k wilcox and myron l frans for petitioners in docket no walter a pickhardt mark alan hager and william k wilcox for petitioner in docket no walter a pickhardt for petitioner in docket no robert m ratchford donna c hansberry john c schmittdiel and robert j burbank for respondent - - contents findings_of_fact i il iil iv vi vii viii ix xi xii norwest and its affiliated_group a b norwest nefti comdisco and cig negotiations a cig’s initial discussions with norwest and nefi b nefi’s credit approval presentation cc financial projections and appraisals d the foreign investors formation of andantech and the sale-leaseback appendixes a b a b c sale mr and c the purchase_price the equipment lease the bank loan of comdisco rents appendix d de la barre d’erquelinnes’s and mr parmentier’s withdrawal from andantech a mr de la barre d’ergquelinnes’s and mr parmentier’s withdrawal of capital contributed to andantech eee ee ee ee transfer of mr de la barre d’ergquelinnes’s membership interest in andantech to eici appendix i rd leasing in exchange for preferred_stock appendix f repayment of bank loan appendixes f and g sale of computer to end user comdisco’s exercise of early termination options dissolution of rd leasing and andantech andantech’s federal_income_tax returns respondent’s determinations a b fpaass for the short years fpaa for the taxable_year transfer of mr parmentier’s membership interest to al al al opinion ee ee ee ee ee ee 8b i procedural issues oe ee ew we ee ke ee ee il whether the sale-leaseback transaction should be respected ew ew ee ee ee od a overview of statutory framework for the transactions ee ee ee ee ee ee ee 5g b positions of the parties ee ee ee ee ee eee ci cc analysis - andantech is not a valid partnership and is not recognized for federal tax purposes a andantech-foreign should be disregarded because messrs parmentier and de la barre d’erquelinnes did not intend to join together for the purpose of carrying on a business and sharing in the profits or losses from the equipment_leasing activity ee ee b andantech-us should be disregarded because ebici did not intend to join with rd leasing for the purpose of carrying on partnership business and sharing in the profits or losses from the partnership’s equipment_leasing activity andantech acted as a mere shell or conduit to strip the income from the transaction and avoid income_taxation and under the step_transaction_doctrine should be disregarded a binding_commitment_test b end result test on interdependence test the sale-leaseback transaction lacked business_purpose and economic_substance a the experts b no reasonable possibility for profit existed on rd leasing norwest was not motivated by any business_purpose other than obeasnang tax benefits i presence or absence of arm’ s- length price negotiations ii the relationship between the selling_price and the fair_market_value iii the structure of the financing iv the degree of adherence to contractual terms vv the reasonableness of the income and residual_value projections vi insertion of other entities log the transaction was not a sale and the financing did not constitute genuine debt d conclusion we ew ew ew ew ew we ee ee ud appendix a we ew ee we ee ee el ete cirl ca memorandum findings_of_fact and opinion jacobs judge respondent issued andantech l l c andantech a limited_liability wyoming company notices of final_partnership_administrative_adjustment fpaas that reflected adjustments to andantech’s partnership returns for taxable years which ended on date the fpaa date the fpaa and date the fpaa these consolidated cases involve an equipment sale-leaseback transaction that is described in flow chart form in attached appendixes a through g the transaction is designed to produce tax benefits to rd leasing inc rd leasing a member_of_an_affiliated_group in which norwest corp norwest is the common parent through rd leasing’s membership in andantech the substantive issue to be resolved is whether the sale- leaseback_transaction involved herein should be respected for federal tax purposes all section references are to the internal_revenue_code as in effect for the years in issue - findings_of_fact some of the facts have been stipulated and are found accordingly the stipulations of facts and the attached exhibits are incorporated herein by this reference i norwest and its affiliated_group a norwest at all relevant times norwest was a delaware corporation maintaining its principal_place_of_business in minneapolis minnesota in norwest merged with wells fargo co norwest was the surviving corporation but it subsequently changed its name to wells fargo co norwest is a bank_holding_company registered with the federal reserve bank under the bank_holding_company act of norwest’s affiliates provide banking and other financial services from through norwest and its affiliated corporations filed consolidated federal_income_tax returns norwest is a publicly held company whose stock is traded on the new york stock exchange and on the midwest stock exchange j daniel vandermark was norwest’s senior vice president of tax he reported to john thornton norwest’s chief financial officer all sale-leasebacks had to be approved by mr vandermark b nee i norwest equipment finance inc nefi now known as wells fargo equipment finance inc is a minnesota corporation engaged in the business of equipment_leasing at all relevant times nefi --- - was a wholly owned subsidiary of norwest bank minnesota n a nbm which in turn was a wholly owned subsidiary of norwest nefi was actively involved in leasing transactions involving middle market equipment e equipment having a market_value between dollar_figure and dollar_figure million nefi was also involved albeit to a lesser extent in leasing transactions involving higher end eguipment within the norwest group sale-leasebacks were usually taken in the name of nefi’s parent nbm james renner was president of nefi phyllis grossman was vice president of sale-leaseback transactions for nefi she was primarily responsible for reviewing the structure of and overseeing the completion of all proposed sale-leaseback transactions nefi employed the law firm of faegre benson and used the services of david beadie and john steffen to render legal advice with respect to the sale-leaseback transaction involved herein il comdisco and cig comdisco inc comdisco is a delaware corporation with its principal_place_of_business in rosemont illinois comdisco is a publicly_held_corporation whose stock is traded on the new york stock exchange comdisco is a lessor dealer and remarketer of computer equipment in it was the largest independent computer leasing company in the united_states comdisco purchases computers primarily through debt financing after entering into a lease with a customer existing lease --- - comdisco borrows on a nonrecourse basis an amount equal to the present_value of the rental payments due under the lease existing financing from a financial_institution or insurance_company such borrowing is secured_by an assignment of the rents anda lien on the equipment existing lien comdisco rarely obtains sufficient proceeds from the existing financing to fund the total cost of the eguipment the balance of the equipment cost is referred to as the equity portion the eguity portion ranges from to percent of the cost of the equipment depending on the length of the lease and the type of equipment comdisco recovers a portion of the equity portion by entering into sale-leaseback transactions with third parties in a sale-leaseback transaction the third party purchases the equipment subject_to the existing lease and existing lien and leases it back to comdisco generally the present_value of rent paid_by comdisco to the third party is less than the purchase_price paid_by the third party the third party obtains the depreciation_deductions associated with the equipment and is entitled to the residual_value of the equipment at the end of the lease ideally the transaction is structured so that the third party can recover most of his investment from the residual_value and profits from the tax savings he receives from depreciation and interest deductions comdisco also obtains a tax_benefit from the transaction the sale- leaseback_transaction allows comdisco a deduction for the rent it pays to the third party instead of a deduction for depreciation of - lo - the equipment thereby reducing comdisco’s alternative_minimum_tax between and comdisco had a wholly owned subsidiary comdisco investment group inc cig cig’s executives included frank trznadel----president robert snyder---executive vice president and paula ortmann-vice president cig assisted comdisco in structuring sale-leaseback transactions of computers involving foreign investors and u s_corporations domestic corporations referred to by comdisco as cross-border equipment_leasing transactions cig presented to domestic corporations proposals for cross-border equipment_leasing transactions between comdisco partnerships made up of the foreign investors and the domestic corporations the proposals stated in relevant part comdisco equipment_leasing concept comdisco has developed a cross-border equipment_leasing transaction that produces permanent u s tax savings through the advantageous use of u s tax rules concerning the acceleration of taxable_income from rents unlike most western countries the united_states treats as taxable_income any amounts received as prepaid rent or as proceeds from a sale without_recourse of a stream of rental payments these amounts are income even though they are unearned and are attributable to future years comdisco had entered into transactions similar to the transaction at issue in these cases prior transactions involved the participation of the following four partnerships fillupar leasing astropar leasing compupar leasing and compupar leasing ii as will be shown below the unusual u s treatment of these income amounts creates an opportunity for an arbitrage between the u s tax system and that of another country such as belgium which does not treat the amounts as currently taxable_income the essential elements of the transaction are as follows two belgian individuals with experience in all aspects of the leasing business purchase a portfolio of u s computer equipment from comdisco inc comdisco the purchase is made through an entity that is treated as a partnership for u s tax purposes the partnership the equipment is immediately leased back to comdisco which in turn subleases the equipment to its customers the users of the equipment neither the partnership nor its partners are subject_to u s tax subsegquently the partnership sells to a bank the right to receive the rents payable by comdisco under the lease the sale of the comdisco rent stream is without_recourse to either the partnership or to the equipment accordingly from a u s point of view all of the rental income from the comdisco lease is deemed to have been accelerated stated another way the sale of the rent stream removes or strips the rental income from the leased equipment at a later date but without any prior commitment formal or informal to do so a u s company may acquire a interest in the partnership utilizing certain provisions of the u s tax code under which tax_attributes carry over to the new owner the u s company as partner would be entitled to depreciation with respect to of the cost of the equipment no rental income would be reportable by the u s company that income having been accelerated into the tax period prior to the u s company’s becoming a partner the resulting u s tax savings from the depreciation would be permanent tax savings not mere deferrals they would be reflected in reported earnings the law firm of baker mckenzie provided comdisco with legal services related to the sale-leaseback transactions tit negotiations a cig’s initial discussions with norwest and nefi in date representatives from cig mr trznadel mr snyder and ms ortmann norwest mr vandermark nefi ms grossman and peat marwick met to discuss a cross-border equipment_leasing transaction involving a portfolio of ibm computer equipment ultimately the sale-leaseback transaction involved herein at this meeting representatives of cig made a presentation from a paper entitled equipment_leasing proposal the proposal and various flowcharts that outlined the elements and tax benefits of a proposed cross-border equipment_leasing transaction following the june presentation by cig ms grossman requested additional information from comdisco on date ms ortmann sent ms grossman an economic analysis of a hypothetical sale- leaseback_transaction involving a dollar_figure million portfolio of computer equipment ’ on date ms ortmann provided ms grossman with sample documents including a contract for sale of equipment lease notes security agreements and a contract for sale of the lease receivable which could be used in connection with a proposed cross-border equipment_leasing transaction ms grossman gave these documents to nefi’s attorneys for their review ms grossman also reguested by interoffice memo that the articles of the economic analysis of a dollar_figure million portfolio shows a cash investment by the 98-percent shareholder of dollar_figure and a pretax profit of percent using an estimated residual_value on the lease termination_date of dollar_figure incorporation of a then-dormant corporation known as radio dealers leasing inc be amended so as to change the name of the corporation to rd leasing inc rd leasing rd leasing was to become the u s company involved in the sale-leaseback transaction which is the subject of this litigation on date ms ortmann provided ms grossman with a portfolio of computers owned by comdisco valued at dollar_figure million which could be the subject of a cross-border equipment_leasing transaction the equipment comdisco proposed to sell and simultaneously lease back was subject_to existing leases between comdisco as lessor and others e large corporations and institutions as end users the equipment was also subject_to existing liens securing nonrecourse loans some of the existing leases required the consent of the end user to any sale of the equipment by comdisco a draft of a letter to one of the end users dated date requested written consent to a sale of the equipment to norwest bank corp and assured that the transfers are subject subordinate to and in no way alter your rights under the lease comdisco remains responsible for all of its obligations as lessor of the equipment to the same extent as if the transfers had not occurred letters dated date radio dealers leasing inc was organized as a corporation under minnesota law on date nefi owned all the common_stock of rd leasing during the years in issue and through the dissolution of rd leasing in to two end users requested written consent for a sale to a bank with a combined capital and surplus of at least dollar_figure a letter to another end user stated that the sale was to a wyoming limited_liability_company the letters to the end users also stated that comdisco had the option to repurchase the equipment at the end of the lease and expect ed to do so on date ms grossman faxed cig norwest’s credit standards for end users of the equipment b nefi’s credit approval presentation mark valentine assistant vice president of credit for nefi managed a staff of credit analysts and officers his role in the sale-leaseback transaction involved herein was limited to reviewing comdisco’s creditworthiness and ability to service any acquired portfolio of leased computers on date having received information regarding the proposed sale-leaseback transaction from ms grossman mr valentine authorized a transaction credit analysis referred to within nefi as a credit approval presentation cap the stated purpose of the cap was to review comdisco’s ability to service an acquired portfolio and in the event of a sub-leasee default replace equipment leases the cap emphasized that the risk of the the creditworthiness of the end user was important because the computers sold as well as the rents due comdisco from the end users had been used by comdisco as collateral to secure its own loans and were subject_to the existing liens ms grossman however did not inquire into the amounts of the existing liens and that information was not provided to her -- - transaction was rated purely on the credit of comdisco and not on the risks inherent in this tax advantaged lease transaction the cap stated in relevant part all credit and tax risks will be assumed by norwest tax department nefi’s role would be that of consultant and nefi would be paid a fee for its services the cap also contained a collateral section reflecting that limited value is placed upon the collateral with the transaction’s purpose being tax driven and subject_to norwest tax department approval however there is upside potential for the benefit of norwest corporation the cap further stated that credit risk is considered remote based upon comdisco’s credit substantial underlying lessees and short month term ’ because mr vandermark was head of the norwest tax department his signature was required on all caps involving sale-leaseback transactions mr vandermark had to verify that norwest had taxable_income sufficient to use the desired tax benefits various norwest and nefi officers signed the cap the last signature was dated date the cap approved according to mr vandermark and mr renner president of nefi all sale-leaseback transactions have substantial tax benefits the upside potential as referred to in the cap was in the residuals according to ms grossman the cap’s reference to tax driven meant that there were tax benefits associated with the proposed sale-leaseback transaction and that there was residual upside meaning that the residual_value of the computers could produce a substantial economic profit -- - comdisco’s credit rating but did not commit norwest nefi or rd leasing to enter into the sale-leaseback transaction involved herein c financial projections and appraisals cig had a contract with marshall stevens m s pursuant to which m s agreed to provide appraisal reports for the computer equipment in comdisco’s portfolio m s agreed to perform quarterly appraisals for dollar_figure per quarter and to submit to cig reports derived from these guarterly appraisals at dollar_figure per report mé s sent the reports to james hastings a cig executive mr hastings prepared financial analyses including the modeling of the economics of transactions cig proposed handled various accounting issues and worked with appraisers when the sale-leaseback transaction involved herein was proposed mr hastings used the m s report to interpolate the values stated therein to arrive at values relevant to the specific dates in the proposed transaction he then presented these interpolated numbers to greg barwick one of m s’s appraisers cig had a letter dated date delivered by messenger to ms grossman as well as messrs beadie and steffen that letter included red-lined drafts of the documents for the mr hastings prepared an equipment schedule with current and projected residual values to verify that the numbers were still in force as of the date of the transaction in case the transaction date fell between a couple of quarters mr barwick used mr hastings’ equipment schedule to write his appraisal report proposed sale-leaseback transaction as well as a financial analysis the september projections which consisted of economic projections relating to the transaction one projection was premised upon the assumption that comdisco would exercise an early termination option ’ while the other was premised upon the assumption that comdisco would not the assumptions as to the residual values were identical to the forecasts set forth in the appraisal of the equipment dated date provided by m s the following charts set forth the economic projections with respect to the proposed purchasing partnership charts and to the proposed u s company partner charts barly termination dates and final termination dates were specified in the documents chart year ending total chart year ending total computation of partnership taxable_income with estimated residual_value proceeds assumes full term_interest expense sale rent additional_depreciation install receivable fixed rent deduction bank loan note dollar_figure -0- -0- dollar_figure dollar_figure -0- -0- dollar_figure -0- -0- -0- -0- big_number -0- -0- -0- -0- big_number -0- -0- -0- dollar_figure big_number -0- -0- big_number big_number big_number big_number big_number big_number computation of partnership cash_flow with estimated residual_value proceeds assumes full term debt service equipment install balloon sale rent purchase bank loan note note receivable dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- big_number --0- -0- -0- -0- -0- --0- -0- -0- -0- -0- --0- -0- -0- -0- -0- --0- big_number -0- -0- o- -0- -0- big_number big_number big_number big_number balloon residual taxable note income income loss dollar_figure -0- dollar_figure big_number -0- big_number big_number -0- big_number big_number -0- big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number additional residual pretax fixed rent income cash_flow -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- -0- -0- -0- dollar_figure -0- big_number big_number dollar_figure big_number big_number big_number big_number chart year ending total chart year ending total computation of partnership taxable_income without estimated residual_value proceeds sale rent receivable dollar_figure big_number assumes full term_interest expense additional_depreciation install fixed rent deduction bank loan note -0- -0- dollar_figure dollar_figure -0- dollar_figure -0- -0- -0- big_number -0- -0- -0- big_number -0- -0- dollar_figure big_number -0- -0- big_number big_number big_number big_number big_number balloon note dollar_figure big_number big_number big_number big_number big_number balloon note cod income dollar_figure big_number computation of partnership cash_flow without estimated residual_value proceeds assumes full term debt service equipment install balloon sale rent purchase bank loan note note receivable dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- big_number --0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number -0- --q- q- -0- big_number -0- big_number big_number big_number big_number additional fixed rent dollar_figure big_number big_number residual income -o- -o- taxable_income loss dollar_figure big_number big_number big_number big_number big_number big_number pretax cash_flow -q- dollar_figure -q- -q- big_number big_number big_number chart year ending total chart year ending total computation of partnership taxable_income with estimated residual_value proceeds assumes early termination interest_expense residual big_number big_number big_number big_number big_number sale rent depreciation install balloon early term taxable receivable deduction bank loan note note penalty income loss dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure --0- dollar_figure -0- --0- big_number -0- big_number --0- big_number -0- --0- big_number -0- big_number -0- big_number -0- --0- big_number -0- big_number -0- big_number -0- -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number computation of partnership cash_flow with estimated residual_value proceeds assumes early termination debt service equipment install balloon sale rent early term pretax purchase bank loan note note receivable penalty cash_flow dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- big_number -0- --0- --0- -0- dollar_figure -0- -0- -0- --0- --0- -0- -0- -0- -0- -0- --0- --0- -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number chart computation of partnership taxable_income without estimated residual_value proceeds assumes early termination interest_expense year sale rent depreciation install balloon early term taxable ending receivable deduction bank loan note note penalty income lo sec_11 dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure --0- dollar_figure -0- --0- big_number -0- big_number --0- big_number -0- --0- big_number -0- big_number --0- big_number -0- --0- big_number -0- big_number -0- big_number -0- -0- big_number dollar_figure big_number total big_number big_number big_number big_number big_number big_number chart computation of partnership cash_flow without estimated residual_value proceeds assumes early termination debt service year equipment install balloon sale rent early term pretax ending purchase bank loan note note receivable penalty cash_flow dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- big_number -0- --0- --0- -0- dollar_figure -0- -0- -0- --0- --0- -0- -0- -0- -0- -0- --0- --0- -0- -0- -0- -0- -0- -0- dollar_figure big_number total big_number big_number big_number big_number big_number big_number chart computation of u s year ending total chart computation of u s year ending total taxable_income from partnership dollar_figure big_number big_number big_number big_number - q- big_number taxable_income from partnership dollar_figure big_number big_number big_number big_number - q- big_number company taxable_income taxes paid saved tax savings assumes full term and cash_flow with estimated residual_value proceeds cash_flow share of preferred_stock partnership dividend pre-tax taxes after--tax cash_flow redemption cash_flow paid saved cash_flow dollar_figure dollar_figure big_number -0- big_number -0- big_number big_number big_number big_number q- - q- big_number big_number company taxable_income taxes paid saved tax savings - q- dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number --o0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number and cash_flow without estimated residual_value proceeds assumes full term cash_flow share of preferred_stock partnership dividend pre-tax taxes after--tax cash_flow redemption cash_flow paid saved cash_flow dollar_figure dollar_figure big_number -0- big_number -0- big_number big_number big_number big_number q- - q- big_number big_number - q- dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number --o0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number chart computation of u s year ending total chart computation of u s taxable_income from partnership dollar_figure big_number big_number big_number - q- - q- big_number taxable_income company taxable_income assumes early termination_tax savings and cash_flow with estimated residual_value proceeds cash_flow share of preferred_stock taxes partnership dividend pre-tax taxes after--tax paid saved cash_flow redemption cash_flow paid saved cash_flow dollar_figure dollar_figure big_number -0- dollar_figure dollar_figure dollar_figure big_number -0- dollar_figure big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number -0- -0- -0- big_number -0- big_number big_number big_number big_number big_number big_number company taxable_income assumes early termination_tax savings and cash_flow without estimated residual_value proceeds year from taxes ending partnership paid saved dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -0- -0- -0- total big_number big_number cash_flow share of preferred_stock partnership dividend pre-tax taxes after--tax cash_flow redemption cash_flow paid saved cash_flow dollar_figure big_number -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number -0- big_number -0- -0- big_number -0- big_number big_number big_number big_number big_number -- - ms grossman reviewed the september projections the september projections specifically forecasted that i comdisco exercised an early termination option under the lease the partnership would get a pretax return of percent and rd leasing would get a pretax return of percent and an after-tax return of percent and if comdisco exercised a final termination option under the lease the partnership would get a pretax return of percent and rd leasing would get a pretax return of percent and an after-tax return of percent a copy of the m s appraisal report dated date was given to ms grossman cig provided two additional appraisal reports also dated date one from manufacturers’ appraisal co mac and the other from appraisal resources international ari cig paid for the m s mac and ari appraisals ’ ms grossman was aware that the residual_value forecasts of the ibm mainframe computers in the m s mac and ari appraisal reports were higher than those of industry publishers such as daley marketing corp dmc international data corp idc and the gartner group on the basis of her own experience ms grossman believed that forecasts of idc and the gartner group tended to be overly conservative according to ms grossman ms ortmann mr renner and petitioners’ expert thompson ryan it is common for the packager of a leasing transaction here cig to pay the appraisal fees - - the following reflects the projected residual values of the equipment at the early and final termination dates as set forth in the m s mac and ari appraisal reports m s mac ari barly termination dollar_figure dollar_figure dollar_figure final termination big_number big_number big_number ms grossman provided copies of the three appraisal reports to nefi’s attorneys messrs beadie and steffen ms grossman discussed the proposed returns of the transaction with mr vandermark who in turn discussed them with mr thornton norwest’s chief financial officer mr thornton subsequently approved the transaction d the foreign investors as outlined in the materials provided to norwest in date cig had discussions with potential swiss investors hans humbel and egon riesterer regarding the possibility of their involvement in a sale-leaseback transaction messrs humbel and riesterer proposed to form an entity called intared for this purpose on date comdisco sent ms grossman and faegre benson copies of articles of organization for intared i limited_liability_company comdisco’s negotiations with messrs humbel and riesterer however terminated in date because comdisco was unwilling to sign the tax indemnity agreement they had proposed immediately thereafter cig sought other foreign investors to complete the transaction - - richard temko is an american attorney with an office in brussels belgium cig’s executive vice president mr snyder was acquainted with mr temko baudouin parmentier and frederic de la barre d’ergquelinnes are citizens and residents of belgium ' mr temko introduced mr parmentier to mr snyder and mr parmentier engaged mr temko as his legal adviser to represent him in the transactions at issue in this case on date mr snyder sent a memorandum by facsimile to mr temko describing a possible cross-border equipment_leasing transaction along with flowcharts in which mr parmentier would exchange an interest in a limited_liability_company ultimately andantech for preferred_stock to be issued by a u s company ultimately the preferred_stock of rd leasing the next day although negotiations were ongoing with nefi mr snyder sent a second memorandum and summary sheet to mr temko which stated that no u s company has made any commitment to enter into the exchange and there can be no assurance any such u s i neither mr parmentier nor mr de la barre d’erquelinnes was subject_to our jurisdiction and neither appeared at trial however mr parmentier agreed to be deposed on date and to be interviewed on date in brussels the parties stipulated that had mr parmentier testified at trial his testimony would be as set forth in the transcript including exhibits of his date deposition and the transcript including exhibits of his date interview we have examined the transcripts of mr parmentier’s deposition and interview and find many of his statements are unsupported by other evidence in the record mr de la barre d’erquelinnes was neither deposed nor interviewed -- p7 - company will be found mr parmentier was interested in participating in the transaction but was concerned about his potential tax_liability as well as the financial risk on date mr temko sent a letter by facsimile from mr parmentier to comdisco confirming the terms upon which he and his co-investor are prepared to participate in the proposed transaction mr temko requested that comdisco countersign the letter mr parmentier’s conditions included assurances from comdisco that if the transaction did not proceed as reflected in the flowcharts then mr parmentier and his partner could promptly recover their dollar_figure investment withdraw from andantech at no expense incur no potential liability for andantech debts and incur no potential liability in connection with managing andantech further mr parmentier asked comdisco to provide assurances that he would be able to exchange his interest for preferred_stock on the basis described in the flowcharts and realize the full value of the preferred_stock without any significant risk of impairment mr snyder advised mr parmentier that comdisco could not make the requested assurances however by letter dated date mr snyder confirmed to mr parmentier there will be no impediment to the sale of the preferred shares at any time such a sale should be desired it would be appreciated from a tax point of view if no sale were arranged for one year but no such legal restriction would exist let me also confirm that if the u s company - - defaulted on dividends or redemption the preferred shareholder s would take over voting control of u s company this in turn would trigger the excess_loss_account of u s company that is the excess of tax losses previously claimed from this transaction over the parent company's investment in the u s company as immediate taxable_income of the parent this would be a disaster since it plans to never have to trigger the excess_loss_account on date barbara spudis with baker mckenzie faxed to the firm’s amsterdam office an urgent request for answers to questions posed by mr temko the fax stated in part the client comdisco is planning to close the transaction involving the llc on tuesday date at the last minute the two original investors swiss individuals in the transaction appear to have backed out and now the client is attempting to replace them with two belgian individuals in order to do so we are attempting to describe the entire transaction and satisfy their counsel as to the minimal risks associated with the transaction on a rush basis to give you more information about the transaction i am attaching a description of the facts which was prepared when swiss involvement was contemplated the entire transaction is expected to involve approximately dollar_figure million basically the individuals forming the company are involved for two months during which the income allocation occurs and then the interest is transferred to the u s corporate investor who reaps the benefit of ongoing depreciation_deductions iv formation of andantech and the sale-leaseback appendixes a b and c andantech’s articles of organization were signed on date by ms spudis and regina howell also of the baker mckenzie law firm and the certificate of organization was issued by the wyoming secretary of state on date - - on date mr snyder ms ortmann and mr trznadel flew to minneapolis to meet with messrs beadie and steffen nefi’s attorneys to discuss the red-lined drafts of the documents during the meeting messrs beadie and steffen provided cig with their changes to the drafts on date mr parmentier contributed dollar_figure to the capital of andantech mr parmentier borrowed the entire amount from bangue internationale de luxembourg and mr de la barre d’ergquelinnes contributed dollar_figure to the capital of andantech the source of funds for mr de la barre d’erquelinnes’s capital_contribution is not reflected in the record andantech retained n v o computerleasing b v nvo a dutch corporation directed by nicholas van onselen as its first manager ’ a dutch corporation was chosen to avoid conducting any business activity in the united_states or belgium the operating_agreement of andantech dated date provided for a priority return for mr de la barre d’erquelinnes or his successor_in_interest specifically the agreement provided that if at the time of a distribution from the partnership mr de la barre d’erquelinnes had made capital_contribution other than his initial capital_contribution of dollar_figure then distributions were to be made first to him in an amount equal to his priority return percent of his unreturned capital in subsequent years its managers were james fetzer and andrew rupprecht nefi employees -- - compounded monthly plus his unreturned capital distributions would then be made to mr parmentier to the extent of his unreturned capital any remaining amount would be distributed among the members in proportion to their percentage interests mr snyder did not disclose the identity of the foreign investors to ms grossman or to other nefi representatives nor did he disclose the identity of the u s company to mr parmentier in october or date ms grossman learned that mr parmentier was a partner in andantech in date messrs steffen and beadie learned mr parmentier’s identity on date andantech and comdisco executed an equipment purchase agreement the purchase agreement an eguipment lease the equipment lease and other documents which memorialized the sale-leaseback of ibm mainframe computers the equipment then owned by comdisco at the time the purchase agreement was executed the equipment was under lease to various end users pursuant to the purchase agreement the equipment was sold subject_to the user leases and liens in favor of different comdisco lenders a the purchase_price the purchase_price for the equipment was dollar_figure the purchase_price was paid dollar_figure in cash which union bank of switzerland ubs lent to andantech the bank loan and the dollar_figure balance by andantech’s notes consisting of i a series of nine junior nonrecourse balloon notes junior promissory - - note sec_2a-21i referred to as the balloon notes aggregating dollar_figure' the balloon notes documenting the balloon loan and ii a junior recourse note in the amount of dollar_figure big_number the term note documenting the term_loan the bank loan the balloon loan and the term_loan all were tied to the equipment lease b the equipment lease immediately after purchasing the equipment andantech leased such equipment to comdisco pursuant to the equipment lease this was a net_lease the equipment consisted of ibm mainframe computers and associated ancillary equipment there were nine different models---four were ibm 9121s and five were ibm 9021s the ibm 9021s were larger and more powerful than the ibm 9121s the equipment lease separated the equipment into nine categories a through i by model_type equipment in categories a through d included the ibm 9121s and equipment in categories e through i included the ibm 9021s the term of the equipment lease varied from to months depending upon the category of equipment during the term of the lease comdisco could at its expense add or install upgrades on the equipment any upgrade did not interest accrued on the principal pincite percent per annum compounded monthly accrued interest was payable at maturity im principal and interest were payable in monthly installments equal to the monthly rent due from comdisco before the early termination_date under the lease interest was payable on the principal pincite percent per annum compounded monthly subject_to any increase in rent as provided in the lease - - become an accession to the equipment and did not become the property of andantech comdisco had an option the final termination option to purchase the equipment at the end of the term of the equipment lease at market_value as defined in the equipment lease tf comdisco installed any upgrades and did not exercise the final termination option comdisco was required to either remove the upgrade or consent to andantech’s sale or re-lease of the equipment with the upgrade if after termination of the lease the equipment with one or more upgrades was sold or re-leased to a party other than comdisco andantech would receive the portion of the proceeds determined by multiplying the amount of the proceeds by a fraction the numerator of which would be the fair_market_value of the equipment without the upgrades as of the date of the sale or re-lease and the denominator of which would be the fair_market_value of the equipment with the upgrades as of such date comdisco was limited in its ability to selectively exercise the final termination option if comdisco elected to exercise the final termination option for any of the equipment in categories a through d it had to do so for all equipment in those categories similarly if comdisco elected to exercise the final termination option for any of the equipment in categories eb through i it had to do so for all equipment in those categories comdisco also had an option the early termination option to terminate the equipment lease with respect to each category of - - equipment and to purchase the equipment on certain early termination dates by paying to andantech an amount equal to an early termination supplement specified in the equipment lease for that category of equipment plus the greater of the then value of the equipment in that category or the principal and accrued interest on the balloon note for that category the early termination option was limited in a manner identical to the final termination option ie if comdisco elected to exercise the early termination option for any of the equipment in categories a through d it had to do so for all such equipment similarly if comdisco elected to exercise the early termination option for any of the equipment in categories e through i it had to do so for all such eguipment comdisco’s early termination option was subject_to a further restriction in that unless the ubs bank loan secured in part by the rent due after the early termination_date was prepaid comdisco could not exercise the early termination option without andantech's approval the purchase_price termination_date early termination_date early termination stated_value and early termination supplement of the equipment by category were as follows computation of fair_market_value sales_price and early termination values supplements type model category e f g h total a b c d total total all models lease early termination list fmv sale stated_value lp of lp sp date mos date of sp amount of sp _amount dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number al dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number -- - rents payable under the equipment lease before the early termination dates were subject_to periodic adjustments to the extent that prevailing market rates during the equipment lease_term increased or decreased from time to time above or below the rates that were reflected in the original rent schedule comdisco had the right on any rent payment_date that occurred more than months after the commencement of the equipment lease to prepay on a present_value basis certain of the then-remaining installments of rent pursuant to the terms of the equipment lease and the term_loan for each category of the equipment rents due to andantech from comdisco were equal to the payments under the term_loan due from andantech to comdisco before the early termination_date the leases with the end users were unaffected by the equipment lease when the initial subleases with the end users expired comdisco had the right to re-lease the equipment comdisco agreed to indemnify andantech from and against certain taxes imposed on andantech or its members as a result of the sale purchase or ownership of the equipment the payment of rents and other factors the indemnified taxes included state sales and property taxes but did not include any federal taxes comdisco also agreed to indemnify andantech against federal withholding taxes on rents or on income from the sale of any right to receive rents the indemnity was transferable to the benefit of any purchaser lender or other assignee of andantech - - additionally comdisco agreed to indemnify messrs parmentier and de la barre d’erquelinnes from federal income taxes with respect to the rents proceeds from the sales of rents or proceeds from the sale of the equipment provided they did not engage in any activities in the united_states and andantech mr parmentier and mr de la barre d’erquelinnes did not maintain a permanent_establishment in the united_states comdisco had the right to substitute a replacement computer replacement equipment for a leased computer but only if the sublease to an end user of the computer terminated and a person unrelated to comdisco such as an end user made a bona_fide offer to purchase the computer in that event andantech as lessor had the right to request reasonable documentation from comdisco before transferring title pursuant to a bill of sale if the replacement equipment did not have the same model number as the leased computer then the replacement equipment had to have a then value and an estimated residual_value supported by appraisals provided by comdisco as well as a remaining useful_life at least as great as those of the substituted computer c the bank loan ubs made a dollar_figure bank loan to andantech for the cash portion of the purchase_price denis campbell the account manager at ubs who managed comdisco’s account worked on the bank loan ubs had been the lender in four prior comdisco leveraged sale- leaseback transactions and mr campbell had worked on all of those loans initially the transaction which is the subject of this litigation was to involve intared i the entity formed by potential swiss investors hans humbel and egon riesterer as of date mr campbell was evaluating the transaction with intared i by date however the swiss investors had pulled out of the deal and thereafter andantech with mr parmentier as the member holding the largest interest was to be the borrower on date at the time the leveraged sale-leaseback transaction was scheduled to close a ubs loan officer in new york david bawden refused to approve the loan to andantech ’ mr bawden requested references as to mr parmentier’s character mr campbell then contacted ubs’s leasing affiliate in switzerland which vouched for mr parmentier’s character on date ubs made the bank loan by wire transferring dollar_figure to comdisco on andantech’s behalf in payment of the purchase_price of the equipment the bank loan was for a term of months however the bank note contained a mandatory payment acceleration clause in the event percent or more of the ownership_interest in andantech was transferred ubs anticipated that the bank loan would be repaid within months inasmuch as previous loans made in similar 1s ubs wired dollar_figure to comdisco on date but the same amount was wired back from comdisco to ubs on the same day -- - comdisco transactions had been prepaid in that timeframe vv sale of comdisco rents appendix d on date and date ms ortmann sent mr beadie drafts of a corrected lease receivable purchase agreement mr beadie reviewed and made handwritten notations on these drafts michael zehfuss is the manager for nationsbank in charge of comdisco’s account in date he began working on the transaction in which nationsbank was to purchase a portion of the rents payable under the lease by comdisco to andantech nationsbank had established a credit limit ie a limitation on the extension of credit of dollar_figure million for comdisco the proposed purchase of rents would have placed nationsbank’s exposure without considering demand deposit overdrafts at dollar_figure million consequently the transaction required the approval of numerous nationsbank officers because of logistical problems final approval for the transaction was not given until date nationsbank’s records show that the bank treated the transaction as a loan to comdisco and anticipated prepayment by date the bank’s records describe the transaction as follows comdisco has approached nationsbank to provide financing for a sale leaseback_transaction involving a _ lease receivable purchase with comdisco as the obligor the proposed structure is identical to two lease receivable purchases the bank funded for comdisco in date sec_1omm related to astropar l p and date dollar_figuremm related to compupar l p hach of these transactions -- -- generated dollar_figure in net_interest_income for assuming a short-term unsecured credit position with comdisco although comdisco has historically prepaid each receivable purchase transaction that nationsbank has funded the company may elect not to prepay the proposed purchase in this situation nationsbank would hold a month unsecured loan to comdisco pincitebp in electing not to prepay comdisco would reduce its ability to fund future transactions in the bank market based on the credit quality of comdisco the adequate yield and prepayment history we have experienced in identical transactions i recommend approval of the dollar_figuremm tml on date nationsbank purchased from andantech on a nonrecourse basis a portion of the rents due from comdisco under the equipment lease for dollar_figure pursuant to the lease receivable purchase agreement pursuant thereto nationsbank received designated rights that included the right to receive the rents but not the equipment the rents purchased by nationsbank aggregating dollar_figure were those payable pursuant to the equipment lease after date and before the early termination dates pursuant to a consent and agreement comdisco agreed to make payment of the rents to nationsbank under the terms of the term note for the purchase of the equipment andantech’s sale of the rents to nationsbank accelerated the term note andantech directed nationsbank to wire transfer the -- - proceeds for the rent sale dollar_figure to comdisco in payment of andantech’s obligations to comdisco under the term note nationsbank did so and comdisco canceled the term note vi mr de la barre d’erquelinnes’s and mr parmentier’s withdrawal from andantech a mr de la barre d’erquelinnes’s and mr parmentier’s withdrawal of capital contributed to andantech on date mr parmentier and mr de la barre d’ergquelinnes withdrew in the aggregate dollar_figure from the capital of andantech b transfer of mr de la barre d’erquelinnes’s membership interest in andantech to bici appendix be equipment investors co inc bici was organized on date and at all relevant times thereafter validly existed as a corporation under the laws of delaware initially mr de la barre d’erquelinnes was eici’s sole shareholder mr parmentier was eici’s sole director pursuant to an assignment and assumption of membership interest of andantech l l c dated date mr de la barre d’ergquelinnes transferred his 2-percent membership interest in andantech to eici mr de la barre d’erquelinnes thereafter withdrew as a member of andantech and eici was admitted on date mr de la barre d’ergquelinnes transferred his eici stock to a charitable support_trust the trust thereafter the trust was at all relevant times the sole shareholder of eici the trust was established in by - al --- comdisco as settlor and by robert kelman as sole trustee the beneficiaries of the trust were various charitable organizations and the trust was a tax-exempt_organization c transfer of mr parmentier’s membership interest to rd leasing in exchange for preferred_stock appendix f mr parmentier transferred his 98-percent membership interest in andantech to rd leasing pursuant to an exchange_agreement dated date rd leasing issued big_number shares of series a preferred_stock the rd leasing preferred_stock to mr parmentier in exchange for his 98-percent membership interest mr parmentier thereafter withdrew as a member of andantech and rd leasing was admitted the rd leasing preferred_stock provided for a dividend at the rate of percent the big_number shares of rd leasing preferred_stock issued to mr parmentier had a liquidation preference of dollar_figure plus unpaid dividends the big_number shares of preferred_stock had a value of percent of the equipment’s purchase_price approximately dollar_figure million mr parmentier agreed to hold the rd leasing preferred_stock for year ie through date rd leasing however was required to maintain a portion of its assets in permitted_investments low-risk securities sufficient to satisfy the liguidation preference including all accrued but unpaid dividends rd leasing had the option to redeem the rd leasing preferred_stock on or after date at a price equal to the liquidation - preference plus unpaid dividends provided that rd leasing had funds legally available for payment the holder of the rd leasing preferred_stock had the option to require rd leasing to redeem the rd leasing preferred_stock on or after date at a price equal to the liquidation preference plus unpaid dividends provided rd leasing had funds legally available for payment the holder of the rd leasing preferred_stock did not have voting rights except upon the occurrence of certain specified voting rights events as defined in the terms of the rd leasing preferred_stock such events included the failure to make the required redemption of the rd leasing preferred_stock and the failure to maintain investment_assets at specified levels upon the occurrence of such an event the holder of the rd leasing preferred_stock would have a right voting with the common_stock to cast in the aggregate percent of the total votes cast by all stockholders vii repayment of bank loan appendixes f and g mr parmentier’s transfer of his 98-percent membership interest in andantech on date triggered a mandatory acceleration of the bank loan ubs informed andantech that the payoff amount on the bank loan was dollar_figure and requested that this amount be wired on date to the account of ubs at the federal reserve bank in new york andantech received the cash needed to repay the bank loan from - - capital contributions made by rd leasing and bici pursuant to a capital_contribution agreement dated date rd leasing and eici were obligated to make contributions to the capital of andantech in amounts proportionate to their respective membership interests accordingly rd leasing contributed dollar_figure big_number and eici contributed dollar_figure to andantech rd leasing received from nefi the dollar_figure dollar_figure it needed to contribute to the capital of andantech nefi had agreed in the exchange_agreement that it would purchase additional shares of common_stock in rd leasing for dollar_figure eici borrowed from ubs the dollar_figure it needed to contribute to the capital of andantech the bank records show that comdisco guaranteed the ubs loan to ehici rd leasing and bici made their capital_contribution by wiring dollar_figure and dollar_figure respectively directly to ubs’ account in payment of the bank loan viii sale of computer to end user in date one of the end users opted to purchase the ibm computer equipment it subleased from comdisco the computer was one that had been sold to andantech andantech did not receive any of the proceeds from that sale instead comdisco elected to substitute replacement equipment comdisco neither provided notice to andantech that it was exercising its right to substitute replacement equipment nor invoked the procedures for substitution required by the equipment lease - the equipment lease imposed an obligation upon comdisco to provide andantech with annual reports which among other things contained information as to the location of the equipment cig provided andantech with location reports relating to the equipment on date date and date ms grossman received these reports the mainframe computers in andantech’s portfolio were identified by serial number in the location reports the computers shown in the reports had the same serial numbers as those that were on the bill of sale the location of the equipment and the sublessee sometimes changed in light of the fact that the cig location reports reflected no changes in the serial numbers ms grossman was unaware that comdisco had substituted replacement equipment for one of the computers that andantech purchased ix comdisco’s exercise of barly termination options on date comdisco informed andantech that it was exercising its early termination option to purchase the equipment in categories e through i ie the ibm mainframes in the series on date comdisco received from computer information resources cir an appraisal of the equipment in these five categories valuing the computers at dollar_figure ms grossman asked don oram an nefi egquipment manager to independently investigate the value of the equipment after reviewing several reports computer price watch and the gartner group reports on date mr oram informed ms grossman - - that the value of the equipment in categories e through i was between dollar_figure and dollar_figure the principal amounts of the balloon notes for categories e through i junior promissory note sec_2e-21 were dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the aggregate principal_amount was dollar_figure the notes bore interest pincite percent compounded monthly the total liability on the early termination_date was dollar_figure ms grossman and mr vandermark discussed comdisco’s exercise of its early termination option as well as comdisco’s belief that the value of the equipment in categories e through i was less than the liability for principal and interest on the balloon notes mr vandermark was disconcerted to learn that there was a good chance that rd leasing would receive nothing for its position in the lease on date ms grossman engaged ari propertylink co ari propertylink to appraise the mainframe computers comprising the andantech portfolio as of the early termination dates mary o’connor who had appraised the equipment in was ari propertylink’s appraiser on date ari propertylink advised ms grossman that the value of the equipment was dollar_figure the appraisal stated that the equipment had eroded in value more rapidly than had been anticipated in because of a change in ibm pricing strategy e increased discounting an increase in production of mainframes by ibm the introduction of new -- - products by ibm’s competitors amdahl corp and hitachi data systems inc and the introduction of cmos based parallel architecture on date on date cig advised andantech that the value of the equipment in categories e through i inclusive did not exceed the principal plus accrued interest due on junior promissory note sec_2e through after analyzing the information received from mr oram and the ari propertylink appraisal ms grossman concluded that andantech was not entitled to consideration from comdisco for the equipment in categories eb through i beyond the cancellation of the balloon notes relating thereto thus andantech accepted comdisco’s determination that the value of the equipment in categories e through i did not exceed the principal plus accrued interest on junior promissory note sec_2e through on date andantech executed a bill of sale for the equipment in categories eb through i to comdisco on date comdisco canceled the balloon notes relating to the equipment in categories e through i e junior promissory note sec_2e-21 on date comdisco advised andantech that it was exercising its early termination option to purchase the equipment in categories a through d ie the models comdisco engaged two additional companies to provide appraisals of the equipment in category a as of the early termination_date the findings included the following in its date appraisal computer merchants inc cmi concluded that the value a7 - of category a of the equipment was dollar_figure as of date the early termination_date and in its date appraisal cir concluded that the value of category a of the equipment was dollar_figure as of date accordingly on date comdisco advised andantech that the value of the category a equipment did not exceed the principal plus accrued interest due on the corresponding junior promissory note 2a on date mr oram advised ms grossman that the ibm computers corresponding to equipment in category a had a maximum value of dollar_figure as of date andantech accepted comdisco’s conclusion that the value of the equipment in category a did not exceed the principal plus accrued interest on junior promissory note 2a thereafter andantech executed an undated bill of sale of the equipment in category a to comdisco on date comdisco canceled junior promissory note 2a comdisco subsequently engaged cir and cmi to appraise the equipment in categories b through d on date cmi informed comdisco that the value of the equipment in categories b through d was dollar_figure as of date on date cir advised comdisco that the value of the equipment in categories b through d was dollar_figure as of date mr oram advised ms grossman of these findings in light of these appraisals ms grossman requested ari propertylink to update its date appraisal ari propertylink confirmed its earlier opinion as to the september - 4g - value of the equipment in category a and as to the date values of the equipment in categories b c and d as a result of the appraisal andantech accepted comdisco’s determination that the value of the equipment in categories b through d did not exceed the principal plus accrued interest on three of the balloon notes accordingly on date andantech executed a bill of sale of the equipment in categories b through d to comdisco on date comdisco canceled three of the balloon notes the three bills of sale that andantech executed in the bills of sale conveyed to comdisco the identical computers that andantech had acquired pursuant to the bill of sale the serial numbers on the bills of sale were identical to those on the bill of sale thus the bills of sale reflect that comdisco never replaced any of the computers e did not substitute a different computer for any of the original equipment as stated previously the equipment lease provided that comdisco would pay an early termination supplement if it elected to exercise its early termination option comdisco paid early termination supplements of dollar_figure dollar_figure and dollar_figure pursuant to andantech’s operating_agreement andantech made an early termination distribution of dollar_figure to eici x dissolution of rd leasing and andantech on date rd leasing was dissolved on or about date andantech was dissolved - xi andantech’s federal_income_tax returns andantech filed a form_1065 u s partnership return of income for the short tax_year beginning date and ending date the short_period on schedule k partners’ shares of income credits deductions etc of the return andantech reported dollar_figure of income that included dollar_figure of net_income from other rental_activity dollar_figure of gross_income from other rental_activity and dollar_figure of expenses from other rental_activity and dollar_figure of interest_income andantech reported on schedules k-11 partner’s share of income credits deductions btc for mr parmentier mr de la barre d’ergquelinnes and nefi that dollar_figure of the income was allocated to mr parmentier dollar_figure to mr de la barre d’ergquelinnes and dollar_figure to nefi andantech also filed a form_1065 for the short tax_year beginning date and ending date the short_period on schedule l balance sheets of the return andantech reported dollar_figure as liability on mortgages notes and bonds payable in year or more on schedule k of the return andantech reported a dollar_figure loss attributed to a dollar_figure depreciation deduction and a dollar_figure interest_deduction andantech reported no gross_income from other rental_activity andantech reported on schedules k-1 that percent of - - the loss was allocated to rd leasing and percent to eici the loss allocated to rd leasing was included in norwest’s consolidated_return andantech filed a form_1065 for the tax_year ending date on schedule l of the return andantech reported dollar_figure as liability on mortgages notes and bonds payable in year or more on schedule k of the return andantech reported a dollar_figure loss attributed to a dollar_figure depreciation deduction and dollar_figure interest_deduction andantech reported no gross_income from other rental_activity andantech reported on schedules k-1 that percent of the loss was allocated to rd leasing and percent to eici the loss allocated to rd leasing was included in norwest’s consolidated_return xii respondent’s determinations a fpaas for the short years on date respondent issued a notice of final partnership administrative adjustments fpaa regarding andantech’ sec_12 short_period the fpaa on date respondent also issued an fpaa regarding andantech’ sec_12 short_period the fpaa respondent determined that andantech’s claimed short as explained hereinafter respondent contends that there is only one taxable_period for andantech and that there was no termination of the partnership on date - - period should be disregarded and all income and deductions for that period should be reported in andantech’ sec_12 short_period in the fpaa respondent determined that the dollar_figure income reported should be reduced to zero for the short_period in the fpaa respondent determined that andantech should have reported income of dollar_figure rather than the dollar_figure loss respondent increased the gross_income for the sale of the receivable and disallowed all the claimed deductions included with each copy of the fpaa and the fpaa was a letter advising each person of his or its right to elect to have partnership items treated as nonpartnership_items pursuant to sec_6223 neither mr parmentier mr de la barre d’erquelinnes nefi rd leasing norwest nor bici filed such an election on date nefi and norwest timely filed a petition for andantech’ sec_12 short_period docket no on date eici timely filed a petition for andantech’ sec_12 short_period docket no b fpaa for the taxable_year on date respondent issued an fpaa with regard to andantech’s tax_year the fpaa respondent determined in the fpaa that dollar_figure of deductions claimed by andantech should be disallowed alternatively respondent determined in the fpaa that the sale of the lease receivable - - was a financing_arrangement and consequently andantech’s income should be increased by dollar_figure for rent payable in on date nefi and norwest timely filed a petition for andantech’s taxable_year docket no opinion i procedural issues at the outset we deal with two procedural matters first we determine whether for purposes of this litigation the statute_of_limitations period under sec_6501 expired with respect to the short_period and or the short_period second we determine whether the fpaas for the short_period and or the short_period are valid first we turn to the period of limitations matter petitioners acknowledge that the period for assessing a deficiency in tax under sec_6501 remains open for rd leasing and eici they assert however that sec_6501 is inapplicable to partnership items and affected items they maintain that the period for assessing a deficiency related to partnership items and affected items is controlled by section a and that the periods within which respondent could issue an fpaa with respect to andantech’ sec_12 short_period and it sec_12 short_period had expired under section a before the mailing of those fpaas petitioners’ position is contrary to our holding in 114_tc_533 interlocutory appeal dismissed for lack of appellate -- - jurisdiction and remanded to the tax_court for further proceedings on the merits 249_f3d_175 3d cir see also cc f w operations ltd pship v commissioner tcmemo_2000_286 affd 273_f3d_402 1st cir in rhone-poulenc we stated that sec_6501 provides a general period of limitations for assessing and collecting any_tax imposed by the code section a sets forth a minimum period for assessing any income_tax with respect to any person that is attributable to any partnership_item or affected_item this minimum period can be greater than or less than the period of limitations in sec_6501 id pincite- sec_6501 contains no exception for deficiencies attributable to partnership items in drafting section congress did not create a completely separate statute_of_limitations for assessments attributable to partnership items id pincite section merely supplements sec_6501 cc f w operations ltd pship v commissioner supra petitioners concede that under the holding of rhone-poulenc surfactants specialties l p v commissioner supra the limitations_period has not expired they however request that we reconsider rhone-poulenc we decline to do so we hold therefore that the period of limitations for issuing the fpaas for both short periods had not expired at the time the fpaas were issued second we rely upon 94_tc_787 to conclude that issuing an fpaa during the 120-day period set out in sec_6223 does not invalidate an fpaa accordingly we hold that the fpaas for the short_period and the short_period are valid il whether the sale-leaseback transaction should be respected we now turn to the substantive issue before us namely whether the sale-leaseback transaction involved should be respected for federal tax purposes in essence this case involves the stripping of income from andantech’s sale of the comdisco rents which income for tax purposes passed through untaxed to belgian citizens and residents and the subsequent use by norwest on its consolidated_returns for the years at issue of andantech’s losses from depreciation_deductions and interest_expense related to andantech’s purchase and lease of the computer equipment a overview of statutory framework for the transactions we begin our analysis with an overview of the transactions involved herein and the statutory provisions and caselaw within which comdisco planned the series of transactions that petitioners and comdisco assert brought into play nonrecognition provisions of the code governing partnerships and corporations as well as treaties with foreign governments this overview presupposes that the transactions and entities are to be respected for federal tax purposes andantech was organized as a limited_liability_company - -- intending to be taxed as a partnership pursuant to sec_701 and sec_702 a partnership is treated as a flow-through_entity for purposes of federal income_taxation as such if andantech is recognized as a partnership its items of income gain 10ss deduction and credit passed through to its partners a taxpayer is permitted to sell its right to future income tf a bona_fide sale of future income occurs at arm’s length and for adequate_consideration then the seller of the future income is taxed in the year_of_sale on the amount of consideration he actually receives and the buyer is taxed on any excess of income received over his purchase_price 556_f2d_1107 petitioners assert that the sale-leaseback transaction between andantech and comdisco should be respected and andantech’s sale of the comdisco rents to nationsbank should be considered a bona_fide arm’ s-length sale for adequate_consideration on this premise andantech contends it is deemed to recognize gain from the sale in the year of the sale and the income passes through to andantech’s partners ie messrs parmentier and de la barre d’erquelinnes eicti pursuant to sec_708 b a partnership is deemed terminated for federal tax purposes upon the sale_or_exchange of percent or more of the total interest in the partnership’s capital and profits within a 12-month_period here if as petitioners assert the partnership is to be respected mr -- - parmentier’s contribution of his 98-percent interest in andantech to rd leasing in exchange for rd leasing’s preferred_stock caused a deemed termination of the partnership for convenience we will refer to the partnership prior to the deemed termination as andantech-foreign if the sale_or_exchange of a partner’s interest in the partnership results in the deemed termination of the partnership then pursuant to sec_708 b the partnership’s taxable_year is deemed closed upon the triggering sale_or_exchange sec_706 consequently if as petitioners assert the partnership and the sale of the rent receivables are to be respected andantech-foreign’s taxable_year is deemed closed on date the date mr parmentier exchanged his 98-percent interest in the partnership for the preferred_stock and andantech-foreign is required to include the income from the sale of the comdisco rents on its return for the short_period that income would then pass through to messrs parmentier and de la barre d’erquelinnes eici sec_894 provides that to the extent required by any treaty obligation of the united_states income of any kind is exempt from u s taxation and excluded from gross_income here petitioners assert that any income from the sale of the comdisco rents that passes through to messrs parmentier and de la barre d’erquelinnes would be exempt from u s taxation pursuant to the treaty between the united_states and belgium further petitioners -- - assert pursuant to sec_351 no gain is recognized by mr parmentier on the exchange of his interest in andantech for the preferred_stock of rd leasing ’ moreover petitioners assert pursuant to sec_358 mr parmentier’s basis in his rd leasing preferred_stock is the same as that in his 98-percent interest in andantech that was transferred to rd leasing and pursuant to sec_362 rd leasing’s basis in the 98-percent andantech interest received from mr parmentier is equal to mr parmentier’s basis in the partnership_interest immediately before the partnership-interest preferred-stock exchange approximately dollar_figure million’ sec_35l1 a provides sec_35l1 a general_rule --no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as sec_368 control defined --- ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation mr parmentier’s basis in his partnership_interest if computed according to petitioners’ contentions under sec_705 a and would be as follows initial contribution dollar_figure plus share of ubs loan dollar_figure x big_number continued -- - petitioners assert that a termination of andantech-foreign occurred see supra pp resulting in a deemed_distribution of partnership property to new and continuing partners e rd leasing and bici and that there was a deemed recontribution of the property to a newly formed partnership sec_1_708-1 iv continued share of balloon notes dollar_figure x big_number share of term note dollar_figure x big_number share of income big_number less share of term note paid dollar_figure x big_number share of withdrawal dollar_figure x basis big_number --- - income_tax regs for convenience we will refer to the new partnership as andantech-us continuing petitioners assert that upon the deemed recontribution of the property to andantech-us andantech-us acquired a substituted_basis in the property equal to the adjusted_basis of the property in the hands of the contributing partners rd leasing and bici sec_732 sec_723 thus according to petitioners the effect of the deemed termination of andantech-foreign is that no gain_or_loss is recognized to rd leasing or eici under sec_731 or to andantech-us under sec_731 andantech-us has a basis in the computer equipment of dollar_figure million and rd leasing has a basis of dollar_figure million in its 98-percent interest in andantech-uss sec_167 provides for a depreciation deduction with respect to property used in a taxpayer’s trade_or_business or held_for_the_production_of_income by a taxpayer sec_168 establishes the appropriate depreciation method recovery_period and convention for tangible_property the depreciation deduction allows a taxpayer to recover the cost of the property used in a trade_or_business or for the production_of_income 274_us_295 872_f2d_1271 7th cir affg t ccc here according to petitioner andantech-us’s basis in the computer equipment was dollar_figure million and andantech-us properly reported the depreciation deduction on its partnership tax returns for the -- - short_year and for additionally petitioners assert that andantech-us properly reported an interest_expense_deduction under sec_163 on its partnership tax returns for those years ultimately rd leasing and ehici claimed these interest and depreciation_deductions as partners of andantech-uss b positions of the parties petitioners assert that the sale-leaseback transaction involved herein was a genuine multiple-party transaction with economic_substance that was compelled or encouraged by business realities and was not shaped solely by tax-avoidance features as such petitioners assert that the transaction should be respected for federal tax purposes because it satisfies the test of 435_us_561 on the other hand respondent contends that comdisco devised a transaction designed to allow foreign parties not subject_to u s tax to realize tax-free rental income while allowing a u s company to report significant tax deductions related to that rental income here approximately dollar_figure million in rental income was shifted 1ie stripped to non-u s taxpayers through andantech- foreign while norwest a u s taxpayer for cash and preferred_stock totaling approximately dollar_figure million received through rd leasing and andantech-us more than dollar_figure million of depreciation and interest deductions without recognizing any corresponding rental income respondent contends that the prearranged transaction at issue should not be respected for federal tax -- - purposes because it had no nontax business_purpose and lacked economic_substance cc analysis the focus of each party’s position in essence is in terms of substance over form and related eg sham and step transaction judicial doctrines under these judicial doctrines although the form of a transaction may literally comply with the provisions of a code section the form will not be given effect where it has no business_purpose and operates simply as a device to conceal the true character of a transaction see 293_us_465 to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 324_us_331 conversely if the substance of a transaction accords with its form then the form will be upheld and given effect for federal tax purposes see 361_f2d_93 5th cir affg 42_tc_1137 a transaction may be treated as a sham where the taxpayer is motivated by no business_purpose other than obtaining tax benefits and the transaction has no economic_substance because no reasonable possibility of a profit exists 752_f2d_89 4th cir affg on this issue t cc but a transaction that has a valid -- - business_purpose and economic_substance may still be recast in order to reflect its true nature 85_tc_397 substance over form and related judicial doctrines all require a searching analysis of the facts to see whether the true substance of the transaction is different from its form or whether the form reflects what actually happened 61_tc_770 the issue of whether any of those doctrines should be applied involves an intensely factual inquiry see 85_tc_309 see also 78_tc_55 affd 706_f2d_1087 11th cir gaw v commissioner tcmemo_1995_531 affd without published opinion 111_f3d_962 d c cir after a thorough review of the record in these consolidated cases we find and thus hold alternatively the following andantech is not a valid partnership and should not be recognized for federal tax purposes more specifically a andantech-foreign should be disregarded because messrs parmentier and de la barre d’ergquelinnes did not intend to join together as partners for the purpose of carrying on a -- - business ie they did not join together to share in the profits or losses from andantech-foreign’s equipment_leasing activity and b andantech-us should be disregarded because eici did not intend to join with rd leasing for the purpose of carrying on a business ie they did not join together to share in the profits or losses from andantech-us’s equipment_leasing activity alternatively the participation of messrs parmentier and de la barre d’erquelinnes eici and andantech in the transactions involved herein should be disregarded under the step_transaction_doctrine additionally with respect to andantech its sale- leaseback_transaction with comdisco was a sham because it a was not a true multiple-party transaction b lacked economic_substance c was not compelled or encouraged by business realities and d was shaped solely by tax-avoidance features with respect to norwest and rd leasing andantech’s sale-leaseback transaction with comdisco should not be respected because it lacked business_purpose as well as economic_substance our reasons for these findings holding now follow andantech is not a valid partnership and is not recognized for federal tax purposes a partnership is generally said to be created when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses 327_us_280 see also 201_f3d_505 d c cir affg tcmemo_1998_305 when the existence of an alleged partnership is challenged the question arises whether the partners truly intended to join together for the purpose of carrying on business and sharing in the profits or losses or both commissioner v tower supra pincite business activity excludes activity whose sole purpose is tax_avoidance asa investerings pship v commissioner supra pincite a andantech-foreign should be disregarded because messrs parmentier and de dla barre d’erguelinnes did not intend to join together for the purpose of carrying on a business and sharing in the profits or losses from the kquipment leasing activity in these consolidated cases we are convinced that messrs parmentier and de la barre d’erquelinnes did not intend to join together in order to share in any profit or loss from the business activity of andantech-foreign namely the sale_and_leaseback of computer equipment rather to the contrary we are convinced that mr parmentier’s true business objective was to profit from the preferred_stock of rd leasing that he expected to receive the correspondence between mr parmentier’s attorney mr temko and comdisco establishes to us that mr parmentier’s sole concern was with his potential tax_liability and financial risk mr parmentier wanted assurances that he and mr de la barre d’erquelinnes could promptly recover their dollar_figure investment -- - withdraw from andantech at no expense incur no potential liability for andantech debts and incur no potential liability in connection with managing andantech further mr parmentier asked comdisco to provide assurances that he would be able to exchange his partnership_interest for preferred_stock on the basis described in the flowcharts and realize the full value of the preferred_stock without any significant risk of impairment comdisco attempted to satisfy mr parmentier mr de la barre d’ergquelinnes and their counsel as to the minimal risks associated with the transaction messrs parmentier and de la barre d’erquelinnes contributed comparably minimal and borrowed at that funds dollar_figure in a purported dollar_figure million transaction to andantech-foreign which they withdrew within months we are satisfied that andantech- foreign and messrs parmentier and de la barre d’erquelinnes were but mere conduits used by comdisco and nefi neither took part in any decisions regarding the sale_and_leaseback of the equipment rather all of the negotiations took place between nefi and comdisco nefi set the criteria for the end users set the dollar_figure million amount of the transaction reviewed the projected cashflow which depended on the dollar_figure million investment from norwest and reviewed the documents and instruments for the various transactions including the sale of the rent receivables -- - mr parmentier was rewarded for participating in the transaction involved herein through the redemption of the rd leasing preferred_stock not through the equipment_leasing activity further we are convinced that mr de la barre d’erquelinnes had no intent to profit and did not profit from his participation in any of the transactions after withdrawing the funds he had contributed to andantech-foreign mr de la barre d’ergquelinnes transferred his 2-percent membership interest in andantech-foreign to ebeici and then transferred his eici stock toa charitable support_trust established in by comdisco the purpose underlying messrs parmentier’s and de la barre d’erquelinnes’ participation in the transaction at issue is clearly stated in a date fax from barbara spudis of the baker mckenzie law firm to that firm’s amsterdam office the fax stated the individuals forming the company are involved for two months during which the income allocation occurs and then the interest is transferred to the u s corporate investor who reaps the benefit of ongoing depreciation_deductions the record reveals that andantech-foreign was not created for the purpose of carrying_on_a_trade_or_business but rather to strip the income from the transaction and avoid u s taxation consequently we will not recognize andantech-foreign as a partnership for federal_income_tax purposes see asa investerings pship v commissioner supra -- - b andantech-us should be disregarded because eici did not intend to join with rd leasing for the purpose of carrying on partnership business and sharing in the profits or losses from the partnership’s equipment_leasing activity after mr de la barre d’erquelinnes transferred his 2-percent membership interest in andantech-foreign to eici eici borrowed from ubs dollar_figure that it needed to contribute to the capital of andantech comdisco guaranteed the loan and ubs treated the loan as a loan to comdisco mr de la barre d’erquelinnes then transferred his eici stock to a echaritable support_trust established in by comdisco there is no evidence that eici had assets other than its interest in andantech moreover eici’s only means of repaying the ubs loan was through its 6-percent priority return distribution in the event comdisco exercised its early termination option eici did not participate in the negotiations of the transactions and did not intend to profit and did not profit from the transactions eici did not join with rd leasing for purposes of carrying_on_a_trade_or_business or sharing in profit or loss from the sale-leaseback transaction eici did not exist before the transactions at issue it was created as a vehicle to dispose_of mr de la barre d’erquelinnes’s 2-percent interest and to create the illusion of a second participant reguired for partnership classification under the principles of 293_us_465 andantech- us is not recognized as a valid partnership for federal_income_tax purposes andantech acted as a mere shell or conduit to strip the income from the transaction and avoid income_taxation and under the step_transaction_doctrine should be disregarded even if we believed andantech should be respected as a valid partnership which we do not it should be disregarded under the step_transaction_doctrine under the step-transaction doctrine a particular step in a transaction is disregarded for tax purposes if the taxpayer could have achieved its objective more directly but instead included the step for no other purpose than to avoid u s taxes 251_f3d_210 d c cir affg tcmemo_1999_411 see also 88_tc_1415 as described in 78_tc_350 the step_transaction_doctrine generally applies in cases where a taxpayer seeks to get from point a to point d and does so stopping in between at points b and c the whole purpose of the unnecessary stops is to achieve tax consequences differing from those which a direct path from a to d would have produced in such a situation courts are not bound by the twisted path taken by the taxpayer and the intervening stops may be disregarded or rearranged citation omitted the existence of business purposes and economic effects relating to the individual steps in a complex series of transactions does not preclude application of the step_transaction_doctrine 190_f3d_1165 10th cir to ratify a step transaction that exalts form over substance merely because the taxpayer can either -- - articulate some business_purpose allegedly motivating the indirect nature of the transaction or point to an economic_effect resulting from the series of steps would frequently defeat the purpose of the substance over form principle events such as the actual payment of money legal transfer of property adjustment of company books and execution of a contract all produce economic effects and accompany almost any business dealing thus we do not rely on the occurrence of these events alone to determine whether the step_transaction_doctrine applies likewise a taxpayer may proffer some non-tax business_purpose for engaging in a series of transactional steps to accomplish a result he could have achieved by more direct means but that business_purpose by itself does not preclude application of the step_transaction_doctrine id pincite under the step_transaction_doctrine a series of formally separate steps may be collapsed and treated as a single transaction if the steps are in substance integrated and focused toward a particular result courts have applied three alternative tests in deciding whether the step_transaction_doctrine should be invoked in a particular situation namely if at the time the first step was entered into there was a binding commitment to undertake the later step binding_commitment_test if separate steps constitute prearranged parts of a single transaction intended to reach an end result end result test or if separate steps are so interdependent that the legal relations created by one step would have been fruitless without a completion of the series of steps interdependence test see penrod v commissioner supra pincite0 more than one test might be appropriate under any given set of circumstances however the circumstances need satisfy only -- jo - one of the tests in order for the step_transaction_doctrine to operate 927_f2d_1517 10th cir finding end result test inappropriate but applying the step_transaction_doctrine using the interdependence test we now turn to the application of these three tests to the transaction involved herein a binding_commitment_test we first consider the application of the binding_commitment_test petitioners posit that rd leasing was not bound to engage in the transaction until it actually entered the transaction in date and that messrs parmentier and de la barre d’ erquelinnes formed andantech-foreign independent of any commitment by rd leasing for the reasons set forth below we do not believe it 1s appropriate to apply the binding_commitment_test to our step transaction analysis in this case the purpose of the binding_commitment_test 1s to promote certainty in tax planning it is the most rigorous limitation of the step_transaction_doctrine it is seldom used and is applicable only where a substantial period of time has passed between the steps that are subject_to scrutiny thus it 1s not an appropriate test to apply to the transactions before us inasmuch as the transactions were prearranged by comdisco completed in months and fell entirely within a single tax_year see eg associated wholesale grocers inc v united_states supra pincite n rejecting use of the binding_commitment_test because the case did - 7jl1- not involve a series of transactions spanning several years because the transactions in the present case do not span a long period of time or involve a binding commitment to pursue successive steps we do not analyze them under the binding_commitment_test thus in this case only the end result and interdependence tests are relevant to our step transaction analysis b end result test we now turn to the application of the end result test the end result test combines into a single transaction separate events that appear to be components of something undertaken to reach a particular result 137_f3d_1231 10th cir affg tcmemo_1996_472 associated wholesale grocers inc v united_states supra pincite under the end result test if we find that a series of closely related steps in a transaction is merely the means to reach a particular end result we will not separate the steps but instead will treat them as a single transaction 418_f2d_511 see also 315_us_179 124_f2d_602 4th cir affg 44_bta_691 25_tc_132 14_tc_757 the end result test focuses upon the actual intent of the parties as of the time of the transaction it is flexible and bases tax consequences on the substance of the transaction not on - j2 - the formalisms chosen by the participants the intent we focus on under the end result test is not whether the taxpayer intended to avoid taxes instead the end result test focuses on whether the taxpayer intended to reach a particular result by structuring a series of transactions ina certain way true v united_states f 3d pincite under the end result test there is no independent tax recognition of the individual steps unless the taxpayer shows that at the time the parties engaged in the individual step its result was the intended end result in and of itself id if this is not what was intended then we collapse the series of steps and give tax consideration only to the intended end result id the doctrine derives vitality rather from its application where the form of a transaction does not require a particular further step be taken but once taken the substance of the transaction reveals that the ultimate result was intended from the outset emphasis in original king enters inc v united_states supra pincite applying the end result test to the sale-leaseback transaction at issue we examine whether comdisco and norwest intended from the outset to transfer the benefits and burdens of the sale-leaseback of the equipment to rd leasing if the intended end result was for rd leasing to have those benefits and burdens then petitioners cannot claim a right to favorable tax treatment for the various intermediate transactions leading up to that intended result the record clearly indicates that every step taken by the -- - parties the formation of andantech the sale-leaseback of the equipment between comdisco and andantech the sale of the comdisco rents to nationsbank and the contribution by mr parmentier of his interest in andantech to rd leasing were but transitory steps all the legal documents relating to the transactions including the sale of the comdisco rents were negotiated and reviewed by nefi and all profit and cashflow projections were based on the assumption that a u s company would invest dollar_figure million we are unable to glean from the record that messrs parmentier and de la barre d’erquelinnes ever contemplated making and there is no evidence that they had the means to make a dollar_figure million investment on the other hand nefi bore the risk of loss of its dollar_figure million investment moreover the financial projections never evaluate the transaction on the basis of the initial contributions made by messrs parmentier and de la barre d’ergquelinnes simply put we are of the opinion that messrs parmentier and de la barre d’ergquelinnes never intended to place their funds at risk they withdrew their minimal contributions as soon as practicable and before transferring their interests to rd leasing and bici it is obvious to us that mr parmentier’s only concerns in entering into the arrangement were to ensure that he would not be taxed on the sale of the comdisco rents and that he would profit from his receipt of the preferred_stock neither mr parmentier nor mr de la barre d’erquelinnes had any of the benefits or burdens associated with the sale-leaseback transaction -- the intended result from the outset was to pass the benefits and burdens of the sale-leaseback transaction to rd leasing in order to allow norwest to claim large depreciation_deductions and for mr parmentier to make his profit through the value of rd leasing’s preferred_stock thus by applying the end result test we will give tax consideration only to that intended result cc interdependence test we reach the same conclusion by reviewing the transactions under the interdependence test the interdependence test focuses on whether the steps are so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series 630_f2d_1169 7th cir revg and remanding 71_tc_597 see also 60_tc_218 affd without published opinion 491_f2d_749 3d cir 24_tc_350 am wire fabrics corp v commissioner 16_tc_607 am bantam car co vv commissioner 11_tc_397 affd 177_f2d_513 3d cir this test concentrates on the relationship between the steps rather than on their end result see 702_f2d_1234 5th cir the interdependence test requires a court to find whether the individual steps had independent significance or had meaning only as part of the larger transaction penrod v commissioner t c - - pincite0 if the steps have reasoned economic justification standing alone then the interdependence test is inappropriate sec indus ins co v united_states supra pincite if however the only reasonable conclusion from the evidence is that the steps have meaning only as part of the larger transaction then the step_transaction_doctrine applies as a matter of law id pincite in order to maintain this objectivity and ensure the steps have independent significance it is useful to compare the transactions in question with those usually expected to occur in otherwise bona_fide business settings see 873_f2d_879 5th cir affg tcmemo_1988_72 here the sale-leaseback transaction between comdisco and andantech-foreign and the sale of the comdisco rents by andantech- foreign to nationsbank would not have taken place without the planned participation of rd leasing this point is demonstrated both by the importance of the preferred_stock to mr parmentier in the negotiations and the certain financial failure of andantech- foreign without a cash infusion from rd leasing petitioners assert that the financial projections using forecasts of the residual values made by the appraisers in show that andantech had a reasonable opportunity to earn a profit from the transaction all of the financial projections however were made on the basis of the dollar_figure million supplied by rd leasing and the avoidance of federal_income_tax on the rents payable by comdisco -- - mr parmentier’s failure to seriously evaluate the likely residual_value of the equipment his willingness to pay an arbitrary purchase_price and hiss minimal investment in the partnership which would facilitate his abandonment of the transaction in the event rd leasing failed to take the next step collectively persuade us that mr parmentier and andantech-foreign did not have profit motivation for entering into the sale-leaseback transaction additionally the loans to andantech were attributable to a desire by ubs and nationsbank to accommodate comdisco ubs which ultimately provided the approximate dollar_figure million cash needed for the purchase of the equipment had provided similar amounts for other similar comdisco deals ubs made the loan to andantech on the basis of comdisco’s creditworthiness and on the basis that the earlier loans had been paid off usually within months on the other hand andantech had minimal assets its only means of paying the interest due on the approximate dollar_figure million loan was from the rents due from comdisco but andantech had sold the comdisco rents to nationsbank and was required to use the proceeds received from nationsbank to pay off the dollar_figure million term note owed to comdisco thus after the sale of the comdisco rents to nationsbank andantech had no means of paying the substantial interest accruing on the approximate dollar_figure million ubs loan as the interest became due the funds provided by rd leasing did not just enhance the - financial condition of the partnership they were essential to the solvency of the partnership the financial limitations placed on andantech made it extremely likely that the transfer of mr parmentier’s interest to rd leasing would as it did take place promptly our review of the entire record persuades us that the transactions did not take the form they did in order to afford andantech an opportunity to earn a profit to the contrary we are convinced that the only purpose for structuring the sale-leaseback transaction between comdisco and andantech rather than directly between comdisco and rd leasing was to avoid tax that would have been paid_by nefi on the acceleration of rental income from the sale of the comdisco rents had the transactions been structured as direct sale-leaseback transactions between comdisco and rd leasing we find that andantech acted as a mere shell or conduit to strip the income from the transaction and avoid income for rd leasing accordingly we hold the steps involved in the transactions at issue lack any reasoned economic justification standing alone as stated there was no apparent purpose for messrs parmentier and de la barre d’erquelinnes to purchase through andantech and lease back the equipment other than to facilitate the eventual transfer of the property into the hands of rd leasing andantech did not exist before this transaction it was created as a limited_liability_company to serve as a passthrough vehicle specifically for the transaction at issue --- - the exchange of mr parmentier’s partnership_interest for the rd leasing preferred_stock is suspect rd leasing was a shell corporation and was not involved in equipment_leasing it was recapitalized for the purpose of engaging in this transaction mr parmentier was not interested in any true investment in rd leasing he wanted cash but agreed to take and hold the rd leasing preferred_stock only in order to qualify the exchange under sec_351 rd leasing was required to maintain sufficient funds to pay the liquidation preference to mr parmentier we see no apparent reasons for_the_use_of an exchange of the preferred_stock for mr parmentier’s interest in andantech other than to facilitate the tax-free transfer of the depreciation_deductions to norwest and to compensate mr parmentier for his services standing alone none of the individual steps in the transaction at issue is the type of business activity one would expect to see in a bona_fide arm’s-length business deal between unrelated parties and none of them makes any objective sense standing alone without contemplation of the subsequent steps in the transaction each step in the transaction leads inexorably to the next consequently the interdependence test is satisfied for application of the step_transaction_doctrine we are of the opinion that nefi and comdisco recognized that a direct transaction with rd leasing would result in the offset of depreciation_deductions with the income from the rents consequently they passed ownership of the equipment through - jq - andantech-foreign in order to produce a more favorable tax result by channeling the sale_and_leaseback of the egquipment through andantech-foreign and by using a series of unnecessary exchanges and transfers rd leasing through andantech-us ended up with a high basis in the equipment it would be unreasonable to assume that the convoluted steps used in this transaction were anything other than an integrated_plan prearranged by comdisco and nefi to accomplish tax advantages that could not be accomplished otherwise in essence comdisco and nefi changed what would have been the natural result of a direct purchase of the equipment by engaging in a series of steps designed from the outset to circumvent the intent of the code fundamental principles of taxation dictate that a given result at the end of a straight path is not made a different result because reached by following a devious path 302_us_609 consequently we ignore the indirect route of the individual steps view the transactions in their entirety and treat the transaction as one between comdisco and nefi under either the end result test or the interdependence test courts will ignore a step ina series of transactions if that step does not appreciably affect the taxpayer’s beneficial_interest except to reduce his tax 251_f3d_210 d c cir there must be a purpose for each step other than tax_avoidance and the purpose cannot be a facade id pincite the absence of a valid nontax business_purpose is fatal id after reviewing comdisco’s equipment_leasing concept see supra pp and the economic_effect of the transaction we conclude that the insertion of andantech into the sale-leaseback transaction involved herein served no valid nontax business_purpose and was devoid of any economic_substance regardless of which test is used under the step_transaction_doctrine the facts in this case require us to reach the same result tf the sole purpose of a transaction with a foreign_entity is to dodge u s taxes the treaty cannot shield the taxpayer from the fatality of the step-transaction doctrine for a taxpayer to enjoy the treaty’s tax benefits the transaction must have a sufficient business or economic purpose del commercial props inc v commissioner supra pincite see also gaw v commissioner tcmemo_1995_531 affd without published opinion 111_f3d_962 d c cir the foreign_entity must serve a role with a sufficient business or economic purpose to overcome the conduit nature of the transaction del commercial prop inc v commissioner supra pincite in this case the creation of andantech-foreign did not appreciably affect norwest’s interests in the sale-leaseback arrangement except to reduce its u s tax andantech-foreign’s sole purpose was to enable norwest to obtain the benefits of an exemption established by treaty for income attributable to the sale of the comdisco rents and a tax-avoidance motive standing by -- - itself is not a business_purpose which is sufficient to support a transaction for tax purposes see 364_us_361 308_us_473 gregory v helvering u s pincite the sale-leaseback transaction lacked business_purpose and economic_substance we also agree with respondent that even if we did not disregard andantech’s participation in the transaction the sale- leaseback_transaction should not be respected for federal_income_tax purposes courts will give effect to a genuine multiple-party transaction with economic_substance that is compelled or encouraged by business or regulatory realities that is imbued with tax- independent considerations and that is not shaped solely by tax- avoidance features to which meaningless labels are attached frank lyon co v united_states u s pincite in 968_f2d_1229 d c cir the court_of_appeals for the d c circuit set forth the following test for determining whether a transaction should be considered a sham for tax purposes to treat a transaction as a sham the court must find we note that if the transaction has economic_substance then rd leasing is entitled to the interest and depreciation_deductions but must include the income from the sale of the comdisco rents if on the other hand the transaction lacks economic_substance then rd leasing is not entitled to the claimed deductions and is not required to include the income from the sale of the rents - - that the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering the transaction and that the transaction has no economic_substance because no reasonable possibility of profit exists id pincite quoting 869_f2d_785 4th cir see also ies indus inc v united_states 253_f3d_350 8th cir 157_f3d_231 3d cir affg in part revg in part dismissing in part and remanding tcmemo_1997_115 salina partnership l p v commissioner tcmemo_2000_352 shriver v commissioner tcmemo_1987_627 affd 899_f2d_724 8th cir our inguiry as to the business_purpose and economic_substance of a transaction is inherently factual see 88_tc_702 in this case we conclude that the sale-leaseback should not be respected for tax purposes because no reasonable possibility for profit existed and rd leasing was not motivated by any business_purpose other than obtaining tax benefits petitioners and respondent each retained expert witnesses to assess the possibility of profit with respect to the sale-leaseback transaction involved herein a the experts in total nine experts testified---five for petitioners and four for respondent two of the experts david fleming for petitioners and dr james schallheim for respondent testified as to the economics of the transaction in particular each testified - - as to the pretax returns rd leasing could expect to receive each agreed that if the estimated residual values of the computers as determined by m s mac and ari were attainable then the leases were economically viable ie had economic_substance without regard to tax considerations the two experts differed however on the amount of pretax return attainable in reviewing the other’s report mr fleming and dr schallheim each had one major disagreement with respect to the computation of yield specifically the computations of yield with regard to the scenario where comdisco does not exercise its early termination option in his rebuttal report dr schallheim stated that mr fleming included dollar_figure as rents to be received by andantech whereas dr schallheim thought those rents had been sold to nationsbank in addition dr schallheim found that mr fleming had understated the interest on the balloon notes in the full term option by dollar_figure dr schallheim based his conclusion on his understanding of the definition of the term sale rents in the lease receivable purchase agreement that provision which defined the rents sold to nationsbank stated that sale rents would mean all payments of rent payable under the lease after the closing date but before the early-termination date as set forth on schedule i schedule i was captioned rents sold to purchaser and provided specific dollar amounts of the rents that were sold dr schallheim testified that he treated all rents payable before the early - -- termination dates as having been sold whether or not they were listed on schedule i dr schallheim also based his conclusion on the fact that andantech-u s did not receive any rent payments from comdisco thompson ryan one of petitioners’ experts testified that had the projected residual values of the computers been realized and had comdisco exercised its early termination option then the pretax return for rd leasing would have been percent as reflected in the september projections john deane one of respondent’s experts agreed with mr ryan’s calculation however mr deane believed a 6-percent return was at or slightly below the low end of what an investor would consider acceptable in the other experts ralph page mary o’connor and patrick callahan for petitioners and susan middleton and peter daley for respondent opined as to the reasonableness of the projected residual values of the computers petitioners’ experts testified that the price paid for the computers was fair and that the projected residual values were attainable not surprisingly respondent’s experts believed otherwise mr daley was the publisher of two industry reports---the dmc end-user market_value report and the dmc residual_value report the information contained in these reports was based on computer and related equipment sales between dealers hence the amounts reflected in the dmc reports were wholesale marked up by percent rather than retail prices on the basis of the - - information contained in his reports mr daley opined that the purchase_price of the computers was inflated and that the projected residual values of the computers were unattainable ms middleton an expert in the field of residual valuation of mainframe computers at idc rebutted the expert opinion of mr page she opined that mr page’s estimated economic life for the equipment was too long and explained that idc projected a to year life for the equipment as of june date on the basis of the residual values forecast by idc in its ibm june date residual_value report the residual_value of the equipment on the early termination_date was less than dollar_figure million and on the termination_date it was less than dollar_figure million ms middleton testified that idc did not take into account in its residual_value forecasting the value of computers on lease or the lease premium the experts made their evaluation of residual values on the basis of a percentage of list price as did the three date appraisals the following table sets forth the percentages used in the various appraisals as well as the percentages published in dmc’s publication barly termination_date -- - type model category e f g h i1 a b c d value end of lease_term type model category e f g h i1 a b c d value i m s appraisal il mac appraisal iii ari appraisal iv mr v dmc vi dmc dollar_figure dollar_figure dollar_figure i ii rv as rv as of lp of lp dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure page’s appraisal using 8-year useful_life consulting group mr residual_value reports daley’s expert report third quarter dollar_figure ii rv as of lp coo oo vw dollar_figure dollar_figure iv rv as of lp dollar_figure -50 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure computation of residual_value as percentage of list price lp i it iii iv v years of lp of lp of lp of lp of lp dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure v of lp dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure prprpepenerne vi of lp retail wholesale vi retail wholesale -- - b no reasonable possibility for profit bxisted petitioners assert that rd leasing had a_- reasonable opportunity to earn a profit from the transaction based upon the forecasts of residual values made by the appraisers in petitioners insist that the forecasts of residual values of the equipment were realistic for the reasons set forth hereinafter we conclude that the sale-leaseback transaction involved herein had no realistic potential to earn a meaningful profit in order to hold that tax_avoidance was not the _ sole motivation for the transaction we must determine that a profit was reasonably likely 84_tc_412 ndollar_figure on an objective basis we conclude that rd leasing had no reasonable prospect for pretax profit the key to profitability rested in achieving the projected residual values for the equipment on the early or final termination dates the record reveals that forecasting residual values is inherently difficult in light of the fact that a forecaster’s predictions rely upon future economic events and trends the estimated yields from the perspective of rd leasing was as follows farly final termination termination september projections december projections dollar_figure dollar_figure mr fleming’s analysis dollar_figure dollar_figure -- - reasonable people can differ many of the experts agreed that residual_value forecasting is more an art than a science and that forecasting computer residual values was similar to predicting the stock market we are not bound by the opinion of any expert witness when that opinion 1s contrary to our own judgment 84_tc_722 we may accept or reject expert testimony as we in our best judgment deem appropriate 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 on the basis of our analysis of the transaction and the methods of evaluation employed by each expert we find that petitioners’ experts overvalued the residual_value of the equipment and that respondent’s experts undervalued it petitioners’ experts posit that several unforeseen factors resulted in rd leasing’s failure to realize the projected residual values of the computers the introduction and commercial success of a new technology by ibm called cmos complementary metal oxide semiconductor and ibm’s failure to provide a path by which existing mainframes could be upgraded ibm’s cmos processors had the following advantages they cost less than percent of the list price of ibm’s older mainframes they required substantially less floor space they did not require dedicated environmental support 1ie they were air cooled instead of water cooled they could be maintained for percent less than older machines and they could be configured to process data in less time - - announcement that it would no longer publish list prices for its and computer models and that it would provide discounts to purchasers of those models in order to retain its market share increased competition from other manufacturers such as amdahl computer corp and hitachi data systems inc and ibm’s adoption of a market basket approach whereby ibm bundled hardware software and services into a single package charging a single price respondent’s experts testified that in the mainframe market community was aware that ibm would be introducing new technology’ which would shorten the lives and adversely affect the residual values of the ibm and models however they acknowledged that the specifics of the new technology were unknown ms middleton acknowledged that in the fall of there was some speculation as to whether ibm could successfully develop cmos technology and if ibm could when ibm would be able to bring a product using that technology to market the date ari appraisal claims that the unusual pessimism of the residual_value estimates by the gartner group idc and dmc are the result of several assumptions including the prediction that ibm will introduce revolutionary technology in date and that the value of the computers will a date new york times article reported that ibm had introduced a big new computer to replace its antiquated mainframe line -- - approach their estimated salvage_value of of list within one year after the announcement additionally the dmc residual_value report for the third guarter forecast commentary for the ibm models states that the lack of a list price was bothersome to most users because of the lack of a reference point to begin negotiations the report indicates that there also was no list price for the ibm models thus at the time of the transaction ibm no longer provided list prices and the lack of list prices was not an unforeseeable event we think the market forces that resulted in a rapid decline in the value of the equipment were predictable in and at a minimum should not have been ignored by the appraisers and petitioners’ experts in estimating the residual values the m s report states that ibm typically introduces a new series or family of mainframes every to years mr page a vice president of m s testified as an expert for petitioners in this case his estimate of the residual_value of the computers is based upon a chart from a study he prepared for m s in spring using a 10-year useful_life his age life depreciation curve was based upon an annual study that he prepared beginning in and continuing through the data for this study came from the january issues of the computer price guide recognized as the most authoritative source of secondary market information in when he prepared the chart he was aware of the fact that the --- - rate of technological changes was accelerating he did not shorten the useful_life instead he reduced the value by percent for year sec_1 to and a lesser amount for years and petitioners’ experts assert that respondent’s experts failed to take into account the foot print value when estimating the residual_value of the equipment the foot print value is the value that accrues to a computer that is on lease it includes the ability to upgrade significant profits can be made from upgrades the record shows however that rd leasing did not have the benefit of the foot print rather comdisco had the right to that benefit all the experts opined that if the residual_value estimates of mac m s and ari were valid then the lease would appear to have economic_substance before taxes however we find that the estimated values provided by petitioners’ experts are not reliable as estimates of residual values of the equipment those estimates inflate the residual values by including the foot print value and ignoring predictable market events that affected the values negatively in sum we do not accept the analyses and conclusions of petitioners’ experts as to residual values petitioners’ experts assert that residual values for date as set forth in the date dmc residual_value report were extremely low they assert that the dmc forecasts undervalued the residual values of the ibm models by up to percent and the ibm models by up to percent in our opinion the predictions of the earlier dmc residual_value report would have - -- been less accurate than the report available at the time of the transaction in part because they were made shortly after the computers were first introduced by ibm increasing the residual values forecast in the dmc residual_value report available at the time of the transaction by the undervaluation percentages provided by petitioners’ expert mr callahan for each model a reasonable estimate of the residual_value of the equipment would have been as follows computation of residual_value full term type model list price category lp dmc increase amount e dollar_figure dollar_figure f big_number dollar_figure big_number g dollar_figure big_number h big_number dollar_figure big_number big_number dollar_figure big_number a big_number dollar_figure big_number b big_number dollar_figure big_number c big_number dollar_figure big_number d big_number dollar_figure big_number total big_number barly termination_date e dollar_figure dollar_figure f big_number dollar_figure big_number g dollar_figure big_number h big_number dollar_figure big_number big_number dollar_figure big_number a big_number dollar_figure big_number b big_number dollar_figure big_number c big_number dollar_figure big_number d big_number dollar_figure total big_number we find that at the time of the transaction the estimated residual_value of the equipment for the final termination dates was - - no greater than dollar_figure and for the early termination dates was no greater than dollar_figure the projected balance due on the balloon notes at the end of the full term of the lease was dollar_figure and at the early termination_date the projected balance was dollar_figure consequently rd leasing had no realistic potential to recover its investment or to earn a pretax profit in sum we conclude that under the objective economic_substance test the leveraged sale-leaseback transaction involved herein had no reasonable opportunity for economic profit we now turn our attention to whether rd leasing norwest was motivated by any business_purpose apart from obtaining tax benefits cc rd leasing norwest was not motivated by any business_purpose other than obtaining tax benefits the proper inquiry for the business_purpose test is whether the taxpayer was induced to commit capital for reasons only relating to tax considerations or whether a non-tax motive or legitimate profit_motive was involved shriver v commissioner f 2d pincite in other words the business_purpose test is a subjective economic_substance test in making a subjective analysis of the taxpayer’s intent we review such factors as the depth and accuracy of the taxpayer’s investigation into the investment id to the extent the taxpayer’s subjective intent is material we also consider factors that are arguably relevant to the inquiry -- - petitioners posit that on a subjective basis rd leasing nefi and norwest acted in a businesslike manner and were not motivated solely by tax considerations but we are not satisfied that norwest rd leasing through its executive employees believed that the projected residual values were both realistic and attainable in analyzing whether a taxpayer was induced to commit capital for reasons relating only to tax considerations or whether a legitimate profit_motive was involved the following factors are particularly significant the presence or absence of arm’s- length price negotiations 87_tc_983 affd without published opinion 860_f2d_1075 3d cir see also 73_tc_1163 affd 673_f2d_1062 9th cir the relationship between the selling_price and the fair_market_value 87_tc_970 helba v commissioner supra pincite7 the structure of the financing helba v commissioner supra pincite1 the degree of adherence to contractual terms id pincite the reasonableness of the income and residual_value projections rice’s toyota world inc v commissioner t c pincite and the insertion of other entities helba v commissioner supra pincite our application of these factors to the transaction involved herein follows presence or absence of arm’ s--length price negotiations -- - arm’s-length bargaining is an obvious characteristic of commercially valid transactions id see also karme_v commissioner supra to determine that an arm’s--length transaction took place we must find that the buyer was motivated to secure the lowest purchase_price possible and conversely that the seller looked to obtain the highest price see 80_tc_972 affd without published opinion 742_f2d_1441 2d cir affd sub nom 731_f2d_230 4th cir affd without published opinion 734_f2d_9 3d cir affd without published opinions sub nom hook v commissioner kratsa v commissioner leffel v commissioner rosenblatt v commissioner zemel v commissioner 734_f2d_5 3d cir here it 1s evident that ms grossman who reviewed and recommended the transaction for nefi had little interest in securing the lowest purchase_price for the computers indeed the opposite was true the greatest projected profits stemmed from tax deductions which in turn increased as the purchase_price increased cf 88_tc_1086 affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir affd sub nom 864_f2d_93 9th cir affd without published opinion 865_f2d_1264 5th cir affd sub nom 868_f2d_865 6th cir 90_tc_1154 -- - nothing in any of the papers related to the negotiations indicate that ms grossman or for that matter mr parmentier ever attempted to negotiate a purchase_price for the computers in an amount less than that set forth in comdisco’s proposal similarly there is no evidence that ms grossman or mr parmentier negotiated to increase the amount of the rent payable under the lease to reduce the amount of the cash to be invested or to reduce the interest rates payable on the notes succinctly stated there is no evidence of any arm’s-length negotiations by anyone in the sale-leaseback transaction at issue rather the participants allowed comdisco to arrange all aspects of the transactions moreover the record is devoid of evidence that the purchase_price was in any way determined with a true regard for the profitability of the activity 78_tc_471 affd 722_f2d_695 11th cir see also helba v commissioner supra pincite1 and the lack of arm’s- length negotiations indicates that nefi did not enter into the transaction for a legitimate profit purpose the relationship between the selling_price and the fair_market_value in this case all but dollar_figure million of the selling_price was financed by comdisco the transaction was arranged so that the payments due on the financing were offset by the rents payable by comdisco in fact the rents were determined by reference to the purchase_price therefore the selling_price and the fair market - - value of the egquipment at the time of the purchase had little effect on the pretax profitability of the transaction the pretax profitability was dependent on the residual_value at the early termination_date or the final termination_date the overall profitability was dependent on the tax savings see zirker v commissioner supra pincite helba v commissioner supra pincite- 1ii the structure of the financing the structure of the financing is an important factor in evaluating the claimed economic_substance of the sale-leaseback transactions helba v commissioner supra pincite1 in this case most of the purchase_price of the properties was financed by debt that in reality was functionally identical to nonrecourse obligations on numerous occasions courts have found that a disproportionately large amount of nonrecourse debt included in the purchase_price of a piece of property indicates that a transaction lacks economic_substance see eg 86_tc_848 affd per curiam 841_f2d_264 9th cir 84_tc_227 affd without published opinion 782_f2d_1027 3d cir 83_tc_542 affd 798_f2d_65 2d cir this is especially true when as a practical matter there is little possibility that the debt will ever be paid -- -- rd leasing was not liable to a third party for the debt unlike the transaction in 435_us_561 if comdisco had failed to make its lease payments rd leasing would not have had to provide its own capital to make mortgage payments to a third party if rd leasing did not make its final balloon payments on the equipment comdisco’s only remedy was to retake the equipment thus rd leasing had the option to abandon the egquipment leaving comdisco no recourse against rd leasing the transaction did not occur on a public market but rather in an environment controlled by comdisco and nefi when the sale- leaseback_transaction involved herein was proposed mr hastings used the m s report to interpolate the values stated therein to arrive at values relevant to the specific dates in the proposed transaction he then presented these interpolated numbers to greg barwick one of m s’s appraisers the cost of the computers the financing of the purchase_price including the interest rates and the rents as well as the estimated residual values were easily manipulated to project a pretax profit nationsbank’s records show that the bank treated the purchase of the rents receivable as a loan to comdisco and anticipated prepayment by date the bank’s record sec_23 the equipment was andantech’s only asset and the andantech interest was rd leasing’s principal asset rd leasing however was required to maintain sufficient investments to redeem mr parmentier’s preferred_stock - - indicate that comdisco approached nationsbank to provide financing for a sale leaseback_transaction involving a lease receivable purchase with comdisco as the obligor nationsbank expected the transaction to generate dollar_figure in net_interest_income for assuming a short-term unsecured credit position with comdisco although comdisco had historically prepaid each receivable purchase transaction funded by nationsbank comdisco could elect not to prepay in this situation nationsbank would hold a month unsecured loan to comdisco pincitebp under the terms of the term note for the purchase of the equipment andantech’s sale of the rents to nationsbank accelerated the term note andantech directed nationsbank to wire transfer the proceeds from the rent sale dollar_figure to comdisco in payment of andantech’s obligations to comdisco under the term note nationsbank did so and comdisco canceled the term note the rents owed by comdisco before the early termination_date were calculated to equal the amount due on the term note the sale of those rents to nationsbank was in fact a short-term loan to comdisco and andantech was required to use the proceeds to pay off the term note there was no substance to the financing of the transaction see mapco inc v united_states f 2d pincite iv the degree of adherence to contractual terms a transaction having economic_substance has as one of its characteristics an intent by the parties of having their agreements enforced the parties’ failure to enforce their agreements indicates that the transaction does not conform to economic realities helba v commissioner t c pincite cf arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 finding of sham_transaction supported by showing that promoter was notably careless and unbusinesslike in documenting and altering legal relationships of the partnership affd 119_f3d_5 9th cir in the instant matter comdisco had the right to substitute replacement equipment if the end user made a bona_fide offer to purchase the computer in that event rd leasing had the right to request reasonable documentation from comdisco before transferring title pursuant to a bill of sale in date one of the end users purchased the ibm computer equipment it subleased from comdisco the computer was one that had been sold to andantech comdisco elected to substitute replacement equipment but comdisco failed to provide notice to andantech that it was exercising its right to substitute replacement equipment and did not follow the procedures’ for substitution required by the equipment lease we are also mindful that comdisco provided ms grossman with location reports relating to the egquipment on date date and date the mainframe computers that were the subject of the sale-leaseback were identified by serial number in the location reports the computers shown in the reports had the same serial numbers as those that were on the bill of sale ms grossman was unaware that comdisco had substituted replacement equipment for the equipment purchased by the end user when comdisco exercised its early termination option the bills of sale conveyed back to comdisco the identical computers that andantech had acquired pursuant to the bill of sale the serial numbers on the bills of sale were identical to those on the bill of sale thus the bills of sale inaccurately reflect that comdisco never replaced any of the computers i1 e did not substitute a different computer for any of the original equipment andantech never transferred title to the end user comdisco treated the equipment as its own and transferred ownership of the equipment to the end user we are also mindful that as dr schallheim points out under the schedule of rents andantech did not sell all of the rents to nationsbank comdisco should have paid dollar_figure of rent to andantech petitioners’ expert mr fleming included those rents in his analysis of the profit potential petitioners argue that those rents should be included in evaluating the profit potential but they fail to explain why andantech never sought to collect the rents the low degree of adherence to the entities’ contractual terms particularly those relating to the actual ownership and the right to transfer ownership to a third party indicates a lack of substance to the transaction 88_tc_386 affd 868_f2d_851 6th cir helba v commissioner t c pincite vv the reasonableness of the income and residual_value projections we have examined the reasonableness of projections of income expected to emanate from a transaction as a means of evaluating its economic_substance see eg rice’s toyota world inc v commissioner t c pincite we are mindful that it is inappropriate to use hindsight in determining whether residual projections were correct however in the public was aware that ibm was developing cmos which if and when brought to market would affect the normal depreciation curve we find it difficult to believe that nefi being actively involved in the financing and leasing of computers was unaware of the potential that such events could occur ms grossman received three appraisals from comdisco ms grossman testified that she did not have a sufficient level of comfort with only one the m s appraisal and she requested additional appraisals she admitted however that the mac appraisal provided little information the ari appraisal discloses that the appraisal would be used for support of true lease requirement related to federal taxation and as support in the investment decision process the report clearly states that industry publications such as gartner group idc and dmc forecast significantly lower residual values ms grossman admitted that she wanted the file to show that she had looked for as much information as she could in our opinion the appraisals provided by comdisco were nothing more than an attempt to color the transaction with legitimacy although nefi had entered into many other leveraged sale-leaseback transactions and had expertise in this area it failed to use any of its expertise in analyzing the residual values in fact the cap places little value on the collateral the value of the equipment further the testimony of ms grossman at trial indicates that nefi officials knew that there was a high risk that the transaction would result in a loss ms grossman testified that the transaction was too large for nefi and that it was more appropriate for norwest that claim is contradicted by the fact that the transaction was conducted through rd leasing at the time an inactive shell corporation without any other assets ms grossman admitted that if anything went wrong with the deal nefi officials would not receive bonuses rd leasing was used because the corporate officers did not want any losses from the transaction to be attributed to nefi ms grossman’s admission leads us to conclude that she was aware that it was unlikely that any pretax profit would be made on the transaction we are satisfied that at the time norwest rd leasing entered into the sale-leaseback transaction involved herein the norwest nefi executives did not reasonably believe that an economic profit independent of tax benefits was attainable and knew that a genuine risk of loss existed the projections showed that regardless of any pretax profit norwest nefi would realize an after-tax profit ranging from to percent nefi never considered the financial consequences of the transaction without the prior stripping of the rents from the transaction a reasonable person would not believe that there was a basis for entering into the transaction other than for the acquisition of tax benefits see helba v commissioner supra pincite vi insertion of other entities in determining a lack of economic_substance the fact the parties created and or used intermediate entities for no valid business_purpose is of significance see eg id pincite here comdisco and nefi created and or used various entities to participate in the sale-leaseback transaction in order to strip the income from the transaction and for no other purpose specifically comdisco enlisted messrs parmentier and de la barre d’ergquelinnes to create andantech and eici mr de la barre d’erquelinnes then used eici and the trust a charitable_trust tax exempt previously created by comdisco as a depository for his interest after his participation had served its purpose and nefi used rd leasing previously known as radio dealers leasing inc an inactive shell corporation our review of these factors shows that the sale-leaseback transaction at issue was not compelled or encouraged by business or regulatory realities rather it was shaped solely by tax- avoidance features that have meaningless labels attached frank lyon co v united_states u s pincite the comdisco designed cross-border sale-leaseback transaction had no valid business_purpose independent of tax benefits it is one of those no-business--purpose transactions that would not have occurred in any form but for tax-avoidance reasons and thus is not to be given effect for federal_income_tax purposes see eg acm partnership v commissioner f 3d pincite sophisticated investment_partnership formed and manipulated solely to generate a capital_loss to shelter some of colgate-palmolive’s capital_gains 924_f2d_1018 llth cir facade of energy enterprise developed solely to produce deductible losses for investors affg 91_tc_733 862_f2d_1486 11th cir option straddles entered to produce deductions with little risk of real loss affg 87_tc_1087 rice’s toyota world inc v commissioner f 2d pincite sale- leaseback of a computer by a car dealership solely to generate depreciation_deductions cf eg frank lyon co v united_states supra pincite sale-leaseback was part of genuine financing_transaction heavily influenced by banking regulation to permit debtor bank to outdo its competitor in impressive office space the transaction was not a sale and _ the financing did not constitute genuine debt assuming arguendo that the transaction in issue was not a tax_avoidance scheme devoid of economic_substance still petitioners would not be entitled to the claimed depreciation unless the transaction constituted a sale for federal_income_tax purposes see eg 85_tc_397 depreciation is not predicated on legal_title but rather on an actual investment in property 47_tc_340 likewise to be deductible_interest must be paid on genuine indebtedness 364_us_361 a sale-leaseback will not be respected for federal tax purposes unless the lessor retains significant and genuine attributes of a traditional owner-lessor frank lyon co v united_states supra pincite 91_tc_838 estate of thomas v commissioner t c pincite accordingly it is the existence of the benefits_and_burdens_of_ownership that determines how a sale-leaseback agreement will be treated for tax purposes frank lyon co v united_states supra pincite we have considered whether rd leasing obtained and held sufficient benefits_and_burdens_of_ownership to be regarded as the owner of the equipment for federal_income_tax purposes factors of particular significance in determining whether a taxpayer is the owner of property are the taxpayer’s equity_interest in the property as a percentage of the purchase_price the existence of a useful_life of the property in excess of the leaseback term renewal rental at the end of the leaseback term set at fair market rent whether the residual_value of the equipment plus the cashflow generated by the rental of the equipment allows the investors to recoup at least their initial cash investment the expectation of a turnaround point which would result in the investors’ realizing income in excess of deductions in the later years net tax benefits during the leaseback term less than their initial cash investment and the potential for realizing a profit or loss on the sale or re-lease of the equipment levy _v commissioner supra torres vv commissioner t c pincite 87_tc_1471 87_tc_926 estate of thomas v commissioner supra pincite here the residual_value plus the cashflow would not enable rd leasing to recoup its dollar_figure million investment additionally there was no turnaround point that would result in rd leasing’s realizing income in excess of deductions--the net tax benefits greatly exceeded rd leasing’ss initial investment and rd leasing had no potential for realizing a profit on the sale or re-lease of the eguipment further in this case the economics of the transaction were such as to mandate that comdisco would exercise its early termination option and reacgquire the equipment this is so because the estimated residual_value of the equipment at the early termination_date was dollar_figure the balance on the balloon notes as of the early termination_date totaled dollar_figure and the early termination supplement was dollar_figure if the equipment had a value equal to the dollar_figure estimated residual_value in order to repurchase the equipment comdisco would have to pay dollar_figure the fair_market_value dollar_figure plus the dollar_figure supplement less the dollar_figure balance due on the balloon notes thus it is clear in this case that the parties never intended to permanently transfer ownership of the egquipment to andantech consequently the transaction did not constitute a sale for federal tax purposes even if the estimated residual_value set forth in the proposal had been realistic rd leasing’s dollar_figure million profit would have been attributable to contract rights rather than to a depreciable ownership_interest in the equipment by contrast in the frank lyon co case it was highly unlikely as a practical matter that any purchase option would ever be exercised frank lyon co v united_states u s pincite in this case the seller-lessee comdisco retained an additional economic_interest in the equipment comdisco’s right to substitute equipment gave comdisco the right to the difference between the value of the equipment to the end user and the value on the open market the sale-leaseback agreements did not alter comdisco’s relationship to the end users or diminish comdisco’s control_over the equipment comdisco never relinquished the burdens and benefits of owning the equipment in sum although rd leasing had no realistic hope of realizing a profit on the investment the tax benefits generated were more than sufficient to cover rd leasing’s potential losses looking to the substance of the transaction we conclude that rd leasing did not purchase or lease a computer but rather paid a fee in exchange for tax benefits rice’s toyota world inc v commissioner f 2d pincite citation omitted our analysis leads us to conclude that rd leasing did not obtain sufficient benefits_and_burdens_of_ownership to be regarded as the owner of the equipment for federal_income_tax purposes consequently norwest nefi is not entitled to claim depreciation_deductions for the equipment the dollar_figure million payment by rd leasing was simply the mechanism by which norwest nefi became involved in the transaction and in our opinion the payment was intended to secure tax benefits not an interest in depreciable_property or in any economically viable project 85_tc_332 similarly as discussed supra pp the seller financing_arrangement did not constitute bona_fide debt consequently norwest nefi is not entitled to a deduction for interest d conclusion in higgins v smith u s pincite the supreme court stated there is no illusion about the payment of a tax exaction fach tax according to a legislative plan raises funds to carry on government the purpose here is to tax earnings_and_profits less expenses and losses if one or the other factor in any calculation is unreal it distorts the liability of the particular taxpayer to the detriment or advantage of the entire tax-paying group xk the sale-leaseback transaction was designed by comdisco to create just such a distortion it is axiomatic that taxpayers may structure transactions to take advantage of tax benefits but after a certain point the transaction ceases to have any economic_substance and becomes no more than a sale of tax profits 912_f2d_736 4th cir here the evidence in the record clearly indicates that the investment scheme devised and orchestrated by comdisco reached the point where the tax tail began to wag the dog id to conclude the record demonstrates that the sale-leaseback transaction involved herein was not bona_fide and was from an economic viewpoint unreasonable under the theories advanced by respondent the transaction should not be respected for federal tax purposes consequently we hold that andantech’s claimed short_period should be disregarded andantech is not required to include the income from the sale of the rents and is not entitled to deduct dollar_figure as expenses from other rental activities for the short_period and andantech is not entitled to deduct dollar_figure of similar expenses for to reflect the foregoing decisions will be entered for respondent in docket nos and an appropriate decision will be entered in docket no appendix a formation of partnership september individual individual dollar_figure dollar_figure membership interest membership interest partnership appendix b sale of equipment to partnership september wire transfer dollar_figure a fees sale of a cash dollar_figure equipment term note dollar_figure dollar_figure balloon note dollar_figure senior note ubs bank appendix c leaseback to comdisco september lease of equipment for months appendix d sale of comdisco rents october es wire transfer of dollar_figure cancellation of term note sale of comdisco rents dollar_figure appendix e contribution of andantech membership interest december contribution of andantech membership interest appendix f transfer of andantech membership interest december shares of dollar_figure rdl commom stock big_number transfer of pe membership stoc interest big_number existing oleae u s co subsidiary dollar_figure shareholder cancellation of t dollar_figure senior note ubs membership interest -- - appendix g after date membership interest _ lease sub- with fmv purchase options leases end users
